Exhibit 10.2

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY

OPERATING AGREEMENT

of

HIGHLANDS ETHANOL, LLC

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE 1    DEFINITIONS; RULES OF CONSTRUCTION    2

1.1

   Definitions    2

1.2

   Rules of Construction    2 ARTICLE 2    TRANSACTIONS AS OF THE EFFECTIVE DATE
   3

2.1

   BP Initial Capital Contribution    3

2.2

   Ownership of Membership Interests    3

2.3

   Matters as of the Effective Date    4

2.4

   Representations of Verenium with Regard to the Company and Beaumont    4

2.5

   Representation of Verenium    7

2.6

   Representations of BP    8 ARTICLE 3    OFFICES AND BUSINESS    9

3.1

   Registered Office and Statutory Agent    9

3.2

   Principal Executive Office    9

3.3

   Business    9 ARTICLE 4    MEMBERSHIP INTERESTS; VOTING RIGHTS; MEETINGS OF
MEMBERS    9

4.1

   Members    9

4.2

   Member Representatives    9

4.3

   Meetings of Members; Notice of Meetings    10

4.4

   Place of Meetings    10

4.5

   Acts of the Members    11

4.6

   Quorum; Action without a Meeting    11

4.7

   Member Discretion    11

4.8

   Reserved Matters Requiring Member Approval    12

4.9

   Member Consent; Restriction on Company Activity    14

4.10

   Members May Participate in Other Activities; Limitations    14

4.11

   Scope of Members’ Authority    14

4.12

   Conflict of Interest between Members    14

4.13

   Agreements Regarding Wildcat Lease    15 ARTICLE 5    MANAGEMENT    16

5.1

   Officers    16

5.2

   Members’ Rights of Nomination and Appointment    16

5.3

   Company Policies    17

5.4

   Employees; Secondment    17

5.5

   Transactions with Related Parties    18

5.6

   Policy Regarding Beaumont Project    18

5.7

   Intellectual Property Matters    18

 

-i-



--------------------------------------------------------------------------------

ARTICLE 6    BUSINESS PLAN AND BUDGETS    18

6.1

   Business Plans, Forecasts and Budgets    18

6.2

   Principles Governing Budget    19

6.3

   Consultation and Adoption    19

6.4

   Updating and Amendments to Budgets    20

6.5

   Disputed Budgets    21 ARTICLE 7    STAGE GATES FOR THE HIGHLANDS PROJECT   
21

7.1

   Status    21

7.2

   Member Decisions    22

7.3

   Project Definition    22

7.4

   Project Execution    24

7.5

   Payment of Purchase Price upon Buy-Out    25

7.6

   Project Determinations by the Members    26

7.7

   Financing Method Independence    26

7.8

   Beaumont Investment Decisions    26 ARTICLE 8    FUNDING AND ADDITIONAL
CAPITAL    26

8.1

   Additional Capital Contributions    26

8.2

   Capital Calls    26

8.3

   Adjustment to Capital Accounts    27

8.4

   Withdrawal or Reduction of Capital Contributions    27

8.5

   Interest on Capital Contributions    27

8.6

   Capital Accounts    27

8.7

   Loans by Members to the Company    27

8.8

   Bank Accounts    28 ARTICLE 9    ALLOCATION OF PROFITS AND LOSSES;
DISTRIBUTIONS; TAX AND ACCOUNTING MATTERS    28

9.1

   Allocation of Profits and Losses    28

9.2

   Regulatory Allocations    28

9.3

   Tax Allocations; Code Section 704(c)    28

9.4

   Distributions    29

9.5

   Accounting Matters    30

9.6

   Tax Status and Returns    30

 

-ii-



--------------------------------------------------------------------------------

9.7

   Tax Elections    31

9.8

   Tax Matters Partner    31

9.9

   Distribution of Membership Interests in Beaumont    32 ARTICLE 10   
RESTRICTIONS ON TRANSFER    32

10.1

   Transfer of Interests    32

10.2

   Consent Necessary to Transfer    32

10.3

   Conditions of Transfer    33

10.4

   Admission of Substitute Member    33

10.5

   Effect of Transfer without Consent    34

10.6

   Liability for Breach    34

10.7

   Transfer Permitted Without Consent    34 ARTICLE 11    TERMINATION AND
DISSOLUTION    35

11.1

   Dissolution    35

11.2

   Liquidation    35

11.3

   Liabilities    35

11.4

   Settling of Accounts    35

11.5

   Distribution of Proceeds    36

11.6

   Certificate of Cancellation    36 ARTICLE 12    LIMITATION OF
LIABILITY/INDEMNIFICATION    36

12.1

   Limited Liability    36

12.2

   Indemnification: Proceeding Other Than by Company    37

12.3

   Indemnification: Proceeding by Company    37

12.4

   Mandatory Advancement of Expenses    38

12.5

   Effect and Continuation    38

12.6

   Insurance and Other Financial Arrangements    38

12.7

   Notice of Indemnification and Advancement    39

12.8

   Repeal or Modification    39

12.9

   General Indemnity    39 ARTICLE 13    INSPECTION OF COMPANY RECORDS; ANNUAL
AND OTHER REPORTS    40

13.1

   Records to be Kept    40

13.2

   Inspection of Company Records    40

13.3

   Quarterly Reports    40

13.4

   Annual Reports and Audit    41

 

-iii-



--------------------------------------------------------------------------------

13.5

   Audit Rights    41 ARTICLE 14    DEADLOCK    42

14.1

   Deadlock    42

14.2

   Purpose of Deadlock Resolution Mechanisms    42

14.3

   Deadlock Notice    42

14.4

   Undertakings Following Deadlock Notice    42

14.5

   Forced Liquidation    42 ARTICLE 15    DEFAULT    43

15.1

   BP Initial Funding Default: Special Forfeiture Remedy    43

15.2

   Capital Contribution Default    43

15.3

   Percentage Interest Adjustment for Penalty Dilution    45

15.4

   Other Defaults    46

15.5

   Limitation on Rights of Defaulting Member    46 ARTICLE 16    CONFIDENTIALITY
   46

16.1

   Confidentiality Obligations    46

16.2

   Exceptions    47

16.3

   Authorized Disclosure    47

16.4

   Injunctive Relief    48 ARTICLE 17    MISCELLANEOUS    48

17.1

   Regulatory and Legal Requirements    48

17.2

   Dispute Resolution    48

17.3

   No Waiver    50

17.4

   Amendments    50

17.5

   Nature of Membership Interest: Agreement Is Binding Upon Successors    50

17.6

   Assignment    50

17.7

   Entire Agreement    50

17.8

   No Third-Party Beneficiaries    50

17.9

   Governing Law    51

17.10

   Counterparts    51

17.11

   Delaware Limited Liability Company Act Prevails    51

17.12

   Severability    51

17.13

   Costs and Expenses    51

17.14

   Insurance    51

17.15

   Public Announcements    51

 

-iv-



--------------------------------------------------------------------------------

17.16

   Notices    52

SCHEDULES

 

1    Names and Addresses, Capital Contributions of Members 2.1*    BP Payment
Schedule 2.4(d)-A*    Highlands Assets 2.4(d)-B*    Beaumont Assets 2.4(e)-A*   
Highlands Contracts 2.4(e)-B*    Beaumont Contracts 5.1*    Organization Chart

EXHIBITS

 

A    Definitions B    Form of Membership Certificate C    Form of Power of
Attorney D*    Health, Safety, Security and Environmental (HSSE) Policy E*   
Engineering and Operational Integrity Practices F*    Code of Conduct G*   
Principles Regarding Intellectual Property, Technical Services and Biological
Materials H*    Initial Budget and Business Plan I*    Agreed Accounting
Practices and Policies J*    Capital Value Process

 

 

* indicates that the relevant Schedule or Exhibit is attached to the Letter.

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY

OPERATING AGREEMENT

of

HIGHLANDS ETHANOL, LLC

THIS AMENDED AND RESTATED OPERATING AGREEMENT (“Agreement”) is made and entered
into as of February 18, 2009 (the “Effective Date”), by and between BP Biofuels
North America LLC, a Delaware limited liability company (“BP”), with a principal
place of business at 28100 Torch Parkway, Warrenville, IL 60555, Verenium
Biofuels Corporation, a Delaware corporation (“Verenium”), with a principal
place of business at 55 Cambridge Parkway, Cambridge MA 02142, and Highlands
Ethanol, LLC, a Delaware limited liability company (the “Company”), with a
principal place of business at 55 Cambridge Parkway, Cambridge MA 02142.

W I T N E S S E T H:

WHEREAS, Verenium Corporation, a Delaware corporation and the corporate parent
of Verenium, formed the Company on October 22, 2007, under the name of Verenium
Monkey Hammock Ethanol, LLC, as a wholly-owned subsidiary of Verenium
Corporation;

WHEREAS, on October 31, 2008, Verenium Corporation transferred all of its
interest in the Company to Verenium, and the Company and Verenium entered into
the original Limited Liability Company Agreement of the Company, with Verenium
as the sole member and manager of the Company, and changed the name of the
Company to “Highlands Ethanol, LLC”;

WHEREAS, the Company has been engaged in the development of an energy
grasses-to-ethanol project to be located at or near Highlands, Florida (as
further defined in Exhibit A, the “Highlands Project”);

WHEREAS, Verenium is party to the Lykes Contracts, granting to Verenium certain
land options and contracts with regard to the Highlands Project, granting it the
right to develop, construct and operate an energy grasses-to-ethanol project
thereon;

WHEREAS, in connection with this Agreement and as of the Effective Date, BP and
Verenium are making contributions to the Company as specified herein, as a
result of which Verenium and BP will each own fifty percent (50%) of the
Membership Interests in the Company;

WHEREAS, the parties hereto now desire to adopt and approve an amended and
restated operating agreement for the Company to reflect the participation of BP
in the Highlands Project and to more particularly provide for their respective
rights, powers, duties and obligations as Members, and the management,
operations and activities of the Company;

 

      1   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

WHEREAS, effective as of August 1, 2008, BP, Verenium and Galaxy Biofuels LLC, a
Delaware limited liability company (“Galaxy”), entered into that certain
Operating Agreement of Galaxy (the “Galaxy Operating Agreement”) and that
certain Joint Development and License Agreement (the “JDA”); and

WHEREAS, BP and Verenium have a mutual interest in participating in a 50:50
joint venture to develop, launch and provide for the ownership and operation of
energy grasses-to-ethanol project opportunities in the United States, and the
Highlands Project, which is the subject of this Agreement, is the first such
project.

NOW, THEREFORE, the Members by this Agreement set forth and adopt this amended
and restated limited liability company operating agreement as the operating
agreement of the Company under the Delaware Limited Liability Company Act (as
amended, the “Act”) upon the following terms and conditions:

ARTICLE 1

Definitions; Rules of Construction

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings as set forth in Exhibit A, or as defined where they first appear in the
body of this Agreement, indicated in Exhibit A. Unless otherwise defined in this
Agreement, terms and expressions used in this Agreement shall have the same
meanings as defined in the Act.

1.2 Rules of Construction. In this Agreement, save where the context otherwise
requires or unless otherwise expressly provided:

(a) the singular includes the plural and vice versa and reference to any gender
includes a reference to all other genders;

(b) headings and the use of bold typeface shall be ignored;

(c) words such as “herein,” “hereinafter,” “hereof” “hereto,” “hereby” and
“hereunder,” when used with reference to this Agreement, refer to this Agreement
as a whole, unless the context otherwise requires;

(d) a reference to a section, subsection, schedule or exhibit is, unless
indicated to the contrary, a reference to a section, subsection, schedule or
exhibit of this Agreement;

 

      2   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(e) a reference to a person includes a reference to a firm, a body corporate, an
unincorporated association, or other entity or to a person’s executors or
administrators;

(f) references to acting directly or indirectly include (without prejudice to
the generality of that expression) acting alone or on behalf of any other person
or jointly with or through or by means of any other person;

(g) if a period of time is specified and dates from a given day or the day of an
act or event, it shall be calculated exclusive of that day;

(h) if a period of time specified herein ends on a day other than a Business
Day, such period shall be deemed to end on the next Business Day;

(i) the phrase “attached hereto” shall refer to items attached to this Agreement
or to the Letter;

(j) the words “including”, “shall include” and “includes” shall be construed as
including without limitation; and

(k) references to writing shall include any modes of reproducing words in a
legible and non-transitory form.

ARTICLE 2

Transactions as of the Effective Date

2.1 BP Initial Capital Contribution. As its initial contribution to the capital
of the Company, BP agrees to pay the Company a total of Twenty-Two Million Five
Hundred Thousand Dollars ($22,500,000), in installments according to the payment
schedule as set forth in Schedule 2.1 (the “BP Initial Capital Contribution”),
as a result of which BP shall be deemed admitted as a Member in the Company in
accordance with the Act.

2.2 Ownership of Membership Interests. Verenium agrees to pay on behalf of the
Company all costs incurred by the Company during the period from the Effective
Date through February 28, 2009. As a result of the contributions to the Company
previously made by Verenium and Verenium’s promise to pay costs in the previous
sentence (together, the “Verenium Initial Capital Contribution”) and the BP
Initial Capital Contribution, as of the Effective Date each of the Members shall
be deemed to have made Capital Contributions to the Company in the amount of
Twenty-Two Million Five Hundred Thousand Dollars ($22,500,000), and each of the
Members shall hold Fifty Percent (50%) of the Membership Interests in the
Company.

 

      3   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

2.3 Matters as of the Effective Date. As of the Effective Date,

(a) the Members authorize and direct the Company to take and the Company does
take the following actions, all of which shall be deemed to have occurred
simultaneously:

(i) Accept the BP Initial Capital Contribution, confirm the Verenium Initial
Capital Contribution, and issue Membership Certificates, in the form attached to
this Agreement as Exhibit B, to each of Verenium and BP reflecting ownership of
Fifty Percent (50%) of the Membership Interests in the Company;

(ii) Appoint the initial officers of the Company as set forth in the
Organization Chart and adopt the delegations of authority, each as set forth in
Schedule 5.1;

(iii) Execute counterparts of each of the following agreements:

(1) Business Services Agreement with BP;

(2) Business Services Agreement with Verenium;

(3) Secondment Agreement with BP;

(4) Secondment Agreement with Verenium; and

(iv) Take such other action necessary or convenient to give effect to the
foregoing as the Members may approve, and

(b) Each Member shall provide the Company with an irrevocable power of attorney
in the form of that attached as Exhibit C, authorizing and enabling the Company
to execute all documents and take all actions necessary, to effect a transfer of
the Member’s Membership Interest (i) upon a Buy-Out under Section 7.5 or
(ii) upon a transfer pursuant to Section 15.1(b) or pursuant to Section 15.2(d).

2.4 Representations of Verenium with Regard to the Company and Beaumont. In
order to induce BP to enter into this Agreement and to make the BP Initial
Capital Contribution to the Company as set forth herein, Verenium hereby makes
to BP the following representations as of the Effective Date, intending that BP
shall rely on such representations:

(a) Ownership. Since the Company’s formation, the entire Membership Interest in
the Company has been held by either Verenium Corporation or Verenium. Other than
the Membership Interest held by Verenium immediately prior to the Effective
Date, the Company has issued no interests or rights to acquire interests in the
Company and has entered into no obligation to do so. Since the Company’s
formation, neither Verenium Corporation nor Verenium has entered into any
obligation to transfer to any other Person any interest in the Company or any
rights thereto, or to cause the Company to issue any interests to any other
Person or any rights thereto. As of the Effective Date, immediately prior to
giving effect to the

 

      4   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

BP Initial Capital Contribution and the admission of BP as a Member in the
Company, Verenium owns and holds the entire membership interest in the Company
free and clear of any Encumbrances.

(b) Subsidiary. As of the Effective Date, the Company is the sole member of
Verenium Biofuels Texas LLC, a Delaware limited liability company (“Beaumont”).
Other than the membership interest in Beaumont held by the Company, Beaumont has
issued no interests or rights to acquire interests in Beaumont and has entered
into no obligation to do so. Since its formation, neither Beaumont nor the
Company nor any prior owner of Beaumont has entered into any obligation to
transfer to any other Person any interest in Beaumont or any rights thereto, or
to cause Beaumont to issue any interests to any other Person or any rights
thereto.

(c) Business of the Company and Beaumont. Since the Company’s formation, the
Company has engaged in no business other than the development of the Highlands
Project. Since the formation of Beaumont, Beaumont has engaged in no business
other than the development of the Beaumont Project.

(d) Assets of the Company and Beaumont. The Company owns all of the assets
(including permits, grants or authorizations of any governmental entity) listed
on Schedule 2.4(d)-A (the “Highlands Assets”). Beaumont owns all of the assets
(including permits, grants or authorizations of any governmental entity) listed
on Schedule 2.4(d)-B (the “Beaumont Assets”). For the avoidance of doubt,
contracts are addressed separately under Section 2.4(e), but are also considered
assets hereunder.

(e) Contracts of the Company and Beaumont. As of the Effective Date: (i) the
Company is party to the Lykes Contracts, entitled to exercise the rights of
Verenium (or any Affiliate of Verenium) as stated therein; (ii) the Company is
party to only the Lykes Contracts and those additional contracts listed on
Schedule 2.4(e)-A (the “Highlands Contracts”) each of which is related to the
Highlands Project; and (iii) Beaumont is party to only those contracts listed on
Schedule 2.4(e)-B (the “Beaumont Contracts”) each of which is related to the
Beaumont Project. The Company has performed its obligations under each of the
Highlands Contracts that are to be performed prior to the Effective Date, and is
not in default thereunder; and Beaumont has performed its obligations under each
of the Beaumont Contracts that are to be performed prior to the Effective Date,
and is not in default thereunder; and neither Verenium nor the Company has
knowledge of any current uncured default by any other party thereunder.

(f) No Other Assets. As of the Effective Date, (i) neither Verenium nor any of
its Affiliates owns or holds any assets (including permits, grants or
authorizations of any governmental entity) related to the Highlands Project,
except those that are owned or held by the Company, and (ii) neither Verenium,
nor any of its Affiliates, nor the Company, owns or holds any assets (including
permits, grants or authorizations of any governmental entity) related to the
Beaumont Project, except those that are owned or held by Beaumont, and (iii) in
each case other than assets (including permits, grants or authorizations of any
governmental entity) that are (x) not specific to either the Highlands Project
or the Beaumont Project, and (y) are used generally

 

      5   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

in the development of projects, and the exclusion of which assets from the
Highlands Assets or the Beaumont Assets would not limit or restrict the
Highlands Project or the Beaumont Project, as applicable.

(g) No Liens or Claims. As of the Effective Date, each of the Company and
Beaumont own all of their respective assets free and clear of any liens, claims,
or encumbrances other than Permitted Encumbrances.

(h) Liabilities and Obligations of the Company and Beaumont. As of the Effective
Date, neither the Company nor Beaumont has any material liabilities or
obligations of any kind other than (i) to perform their respective obligations
under the Highlands Contracts or the Beaumont Contracts, respectively, and
(ii) this Agreement and those agreements listed under Section 2.3(a)(iii).

(i) Litigation, Proceedings. Neither the Company nor Beaumont is a party to, or
to the knowledge of Verenium, threatened to be made a party to, any action,
suit, claim, proceeding, hearing or investigation before any judicial authority
or governmental entity. Neither the Company nor Beaumont is subject to any
outstanding injunction, judgment, order, decree, ruling or charge. Verenium has
no knowledge of any existing facts or circumstances which may provide a
reasonable basis for any such action, suit, claim, proceeding, hearing or
investigation.

(j) Compliance with Law. Neither the Company nor Beaumont is in default or
violation of any term, condition or provision of its respective certificate of
formation or operating agreement or of any statute, law, rule, regulation,
judgment, decree, order, arbitration award, concession or grant applicable to
either of them in any material way.

(k) Employees. Neither the Company nor Beaumont has any employees, and neither
has ever employed any employees.

(l) Consents and Approvals, No Violation. The execution and delivery by the
Company of this Agreement, and the issuance of the BP Membership Interest on the
Effective Date, do not (i) violate any provision of its governing instruments,
(ii) result in a violation or breach of, or constitute a default under, or give
rise to any right of termination, cancellation or acceleration under, or result
in the creation of any Encumbrance upon any of the Membership Interests under,
any agreement, instrument or obligation to which the Company is a party or by
which the Company is bound, (iii) violate any law, order, writ, judgment,
injunction, decree, statute, directive, rule or regulation applicable to the
Company, (iv) require any filing or registration with, notification to, or
authorization, consent or approval of, any Federal, state or local government or
regulatory authority or agency, or (v) require the consent of or the giving of
notice to, any Person.

(m) Disclosure. Verenium knows of no event that has occurred or fact or
circumstance that exists as of the Effective Date that has specific application
to the Company or

 

      6   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

to the Highlands Project which would be reasonably likely to prevent the Company
from accomplishing, or significantly threatens to impair the Company’s ability
to accomplish, the Highlands Project.

(n) Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 2.4, VERENIUM
EXPRESSLY DISCLAIMS AND MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES BASED UPON COURSE OF DEALING OR
TRADE USAGE.

As used above in this Section 2.4, the term “material” means any single item or
series of related items of [ * ] dollars ($[ * ]) or more.

2.5 Representations of Verenium. Verenium hereby makes to BP the following
representations as of the Effective Date, intending that BP shall rely on such
representations:

(a) Organization. Verenium is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

(b) Authorization; Validity of Agreement. Verenium has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance by Verenium of this
Agreement, and the performance of its obligations hereunder, have been duly
authorized by its Board of Directors and by the Board of Directors of Verenium
Corporation, and no other corporate action on the part of Verenium is necessary
to authorize the execution and delivery by Verenium of this Agreement and the
performance of its obligations hereunder. This Agreement has been duly executed
and delivered by Verenium and, assuming due and valid execution and delivery
hereof by BP and the Company, is a valid and binding obligation of Verenium,
enforceable against it in accordance with its terms, except that (a) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally and (b) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

(c) Consents and Approvals, No Violation. The execution and delivery by Verenium
of this Agreement, the issuance of the BP Membership Interest on the Effective
Date, and the consummation of the transactions contemplated hereby to occur as
of the Effective Date, do not and will not (i) violate any provision of its
governing instruments, (ii) result in a violation or breach of, or constitute a
default under, or give rise to any right of termination, cancellation or
acceleration under, or result in the creation of any Encumbrance upon any of the
Membership Interests under, any agreement, instrument or obligation to which
Verenium is a party or by which Verenium is bound, (iii) violate any law, order,
writ, judgment, injunction, decree, statute, directive, rule or regulation
applicable to Verenium, (iv) require any filing or registration

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

      7   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

with, notification to, or authorization, consent or approval of; any Federal,
state or local government or regulatory authority or agency, or (v) require the
consent of, or the giving of notice to, any Person.

2.6 Representations of BP. BP hereby makes to Verenium the following
representations as of the Effective Date, intending that Verenium shall rely on
such representations:

(a) Organization. BP is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.

(b) Authorization; Validity of Agreement. BP has full corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance by BP of this Agreement, and
the performance of its obligations hereunder, have been duly authorized by its
Board of Directors (including authorization by officers or employee having
delegated authority), and no other corporate action on the part of BP is
necessary to authorize the execution and delivery by BP of this Agreement and
the performance of its obligations hereunder. This Agreement has been duly
executed and delivered by BP and, assuming due and valid execution and delivery
hereof by Verenium and the Company, is a valid and binding obligation .of BP,
enforceable against it in accordance with its terms, except that (a) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws, now or hereafter in effect, affecting
creditors’ rights generally and (b) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

(c) Consents and Approvals, No Violation. The execution and delivery by BP of
this Agreement, and the consummation of the transactions contemplated hereby to
occur as of the Effective Date, do not and will not (i) violate any provision of
its governing instruments, (ii) result in a violation or breach of; or
constitute a default under, or give rise to any right of termination,
cancellation or acceleration under, or result in the creation of any Encumbrance
upon any of the Membership Interests under, any agreement, instrument or
obligation to which BP is a party or by which BP is bound, (iii) violate any
law, order, writ, judgment, injunction, decree, statute, directive, rule or
regulation applicable to BP, (iv) require any filing or registration with,
notification to, or authorization, consent or approval of, any Federal, state or
local government or regulatory authority or agency, or (v) require the consent
of, or the giving of notice to, any Person.

 

      8   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

ARTICLE 3

Offices and Business

3.1 Registered Office and Statutory Agent. The registered office and statutory
agent in Delaware required by the Act shall be as set forth in the Certificate
until such time as the registered office or statutory agent is changed in
accordance with the Act.

3.2 Principal Executive Office. The principal executive office for the
transaction of the business of the Company may be fixed by the Members at any
place within the United States of America, whether within or without the State
of Delaware. As of the Effective Date, the principal executive office of the
Company shall be located at the offices of Verenium, 55 Cambridge Parkway,
Cambridge MA 02142. The Members agree to direct the management of the Company to
recommend to the Members, not later than June 30, 2009, an independent location
for the offices of the Company, and to relocate the offices of the Company not
later than the end of 2009 to a location selected by the Members, taking into
consideration the recommendation of the Company’s management.

3.3 Business. The Company may carry on any lawful business, purpose or activity
relating to the Business which is permitted to be carried on by a limited
liability company under the Act. The parties hereto agree that the business of
the Company (the “Business”) shall solely consist of the development, execution
and operation of the Highlands Project and (through or on behalf of Beaumont)
the Beaumont Project, and all things necessary, convenient or desirable in
connection with the foregoing. The Company shall not carry out any other
business, nor engage in other activities, without the prior written consent of
the Members.

ARTICLE 4

Membership Interests; Voting Rights; Meetings of Members

4.1 Members. The Company shall have only one class of Membership Interest,
subject to the effects on the Membership Interests of a Defaulting Member under
Sections 15.2 or 15.5. Each of BP and Verenium shall be a member of the Company,
within the meaning of the Act, until they cease to be a member in accordance
with the provisions of the Act, the Certificate or this Agreement (individually,
a “Member” and collectively, the “Members”). The Membership Interests shall be
reflected in Membership Certificates issued by the Company. As of the Effective
Date, the names, addresses, agreed value of Capital Contributions and Membership
Interests of the Members shall be reflected in the books and records of the
Company. Any subsequent changes in the Members’ Percentage Interests shall be
reflected in updated Membership Certificates.

4.2 Member Representatives. In order to facilitate communication between the
Members, each Member shall designate two representatives (collectively, the
“Representatives”), either of whom shall be authorized to act for the Member, at
Member meetings and with regard

 

      9   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

to any other vote, consent or action to be taken by the Members. The
Representatives may be persons who are also serving in other capacities on
behalf of the appointing Member in relation to the Company. BP hereby designates
those two individuals named in the Letter as its initial Representatives.
Verenium hereby designates those two individuals named in the Letter as its
initial Representatives. A Member may replace one or both of its Representatives
upon Notice to the other Member.

4.3 Meetings of Members; Notice of Meetings. Meetings of the Members may be
called by either Member upon written notice to the other Member, not fewer than
fifteen (15) nor more than thirty (30) days after delivery of the notice of
meeting, unless otherwise agreed in writing by the Members. Such notice of
meeting shall state: the place, date and hour of the meeting; and those matters
which, at the time of the mailing of the notice, are intended to be presented
for action by the Members.

(a) The Members shall meet, acting as Members, at least once every three
(3) months, during the last week of January, April, July and October of each
year, or at such other intervals and at such other times as the Members may
agree. In the absence of other agreement, a meeting of Members shall be deemed
to be duly called upon Notice from either Member to the other, for any meeting
to be held at the principal office of the Company at 10:00 am. local time on the
Wednesday of the last week of any of the above months.

(b) The Managing Director and the Chief Financial Officer of the Company may
represent the Company in Member meetings and may participate as advisers and
observers, at the request of the Members. They shall not, in such capacity, be
authorized or required to make any decision on the part of any Member.

(c) The Members intend that Member meetings shall be a forum in which the
Officers shall make their reports to the Members and in which the Members shall
have the opportunity to discuss any decision that the Members are required or
entitled to make under this Agreement. The Members may discuss and agree upon
matters outside of the Member meetings and shall not be required to convene a
meeting of the Member meetings in order to agree upon a matter.

(d) The actions of any meeting of Members, however called and noticed, and
wherever held, shall be as valid as if taken at a meeting duly held after
notice, if representatives of Members holding the Requisite Percentage to
approve the actions taken, are present either in person or by proxy.

4.4 Place of Meetings. All meetings of the Members shall be held at any place
within the United States of America, whether within or without the State of
Delaware which may be designated by the written consent of both Members given
either before or after the meeting and filed with the Company records. In the
event of any inconsistency in the places designated by the Members as herein
provided, or in the absence of any such designation, Members’ meetings shall be
held at the principal executive office of the Company. Members may attend any
meeting of

 

      10   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

the Members in person, or may participate by any electronic means that is
acceptable to the Member(s) not physically present at the meeting.

4.5 Acts of the Members. The Members shall have the right to vote and act on the
matters and affairs of the Company in their capacity’ as Members, including
those matters as are reserved to the Members herein or are required by the Act
to be voted upon by the Members. Except as may otherwise be provided by this
Agreement or the Act or the Certificate, the affirmative vote of Members holding
a majority of the total Percentage Interests (or, with regard to the matters
listed in Section 4.8(b), at least the level of total Percentage Interests
specified in Section 4.8(b)) shall be required to approve the matter presented
to them in their capacity as Members (as applicable, the “Requisite
Percentage”).

4.6 Quorum; Action without a Meeting.

(a) The presence at any meeting in person or by proxy of Members holding the
Requisite Percentage required with respect to the matters to be voted upon shall
constitute a quorum for the transaction of business. A Member may grant a proxy
constituting presence at a meeting for a limited purpose, but may limit the
proxy such that it shall not constitute presence at the meeting for additional
purposes.

(b) Any action which may be taken at a meeting of the Members, may be taken
without a meeting, if a consent in writing, setting forth the action so taken,
is signed by Members holding the Requisite Percentage, indicating approval
acting in their capacity as Members. Any action taken by the Members at a
meeting or by consent in lieu of meeting, and any such action or other item that
is required under this Agreement to be (or is to be treated as being) “agreed by
the Members” or “approved by the Members” (or similar locution), shall be
recorded in a writing, and authenticated by Members holding the Requisite
Percentage to approve the matter presented. A copy of each such consent shall be
provided to the Company and to each Member, and the Company shall maintain a
record thereof.

4.7 Member Discretion. Each Member shall he entitled to exercise its discretion
freely regarding any decision that the Members are required or entitled to make
under this Agreement, or under the Act or any other applicable law or
regulation. Each Member shall be entitled to act in its own interest and neither
will owe any duty to the other or to the Company in connection with the granting
or withholding of any vote, consent or other approval of a Member under this
Agreement (except as set forth in Section 4.12). Each Member:

(a) agrees that either Member may grant or withhold any vote, consent or
approval by or on behalf of such Member under this Agreement in its sole
discretion, with or without cause; and

(b) hereby waives for itself and on behalf of the Company all waivable
fiduciary, agency or other duties to it or to the Company (whether arising under
this Agreement,

 

      11   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

the Act or otherwise, express or implied) with respect to any actions of the
other Member acting in its capacity as a Member, to the maximum extent allowed
under applicable law.

4.8 Reserved Matters Requiring Member Approval. The Company may not take any
action, nor may any Officer take any action for or on behalf of the Company, in
relation to any of the matters described in this Section 4.8, except upon the
prior authorization of the Members, and except if specifically authorized by
another provision of this Agreement. Unless so authorized, those matters
described in Section 4.8(a) shall be approved upon the vote or authorization of
Members holding a majority of the total Percentage Interests, and those matters
described in Section 4.8(b) shall be approved only upon the unanimous vote or
authorization of the Members.

(a) Matters Authorized by Majority Vote.

(i) changes or alterations in the scope of the Business or any permanent
withdrawal by the Company from any of the activities falling within the
Business;

(ii) increase, reduction, repayment or cancellation of the Membership Interests
or of any uncalled or unpaid liability of the Company in respect thereof; the
allotment or issuance of Membership Interests or any securities, rights or
interests convertible into Membership Interests, the offer of any option to
subscribe or call for Membership Interests in the Company, or any other changes
in the capital or ownership structure of the Company;

(iii) the redemption or purchase by the Company of any Membership Interest,
other than any such action requiring approval under Section 4.8(b)(iii);

(iv) any Additional Capital Contributions (provided that the approval of any
Budget calling for Additional Capital Contributions shall constitute prior and
irrevocable approval of those contributions);

(v) any distribution, payment or return of capital to Members, or any
declaration or payment of any dividend or the making of any distribution, other
than any such action requiring approval under Section 4.8(b)(iii);

(vi) incurring any debt for borrowed money;

(vii) approval of a Budget or Business Plan, and any amendment to an approved
Budget or Business Plan;

(viii) the removal of Officers as provided in Section 5.2(c);

(ix) establishing the Boundary Conditions for the Highlands Project;

(x) the disposition of a material asset of the Company;

 

      12   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(xi) approval of any Related-Party Agreement, other than any such action
requiring approval under Section 4.8(b)(iv);

(xii) the creation or permitting the creation of any Encumbrance on the assets
of the Company other than liens arising in the ordinary course of business or
any charge arising by the operation or purported operation of title retention
clauses in the ordinary course of business;

(xiii) the entry by the Company into any hedging, derivative, swap or similar
contract, commitment or arrangement;

(xiv) the guaranty by the Company of any Third Party obligations;

(xv) the grant by the Company of any indemnity against Third Party claims, other
than in connection with contracts in the ordinary course of business;

(xvi) the making of any loan by the Company or the creation, renewal or
extension of any borrowings of the Company other than in accordance with the
mechanism set out in Article 8; or

(xvii) the entry into any contract of the Company with any Person other than
Galaxy involving the performance of technical or engineering services or other
technology related matters involving the potential for the creation of
intellectual property rights that does not include a complete assignment of
ownership or the grant of a license to the Company or its nominee of all
intellectual property rights created in connection therewith.

(b) Matters Authorized by Unanimous Vote.

(i) any apt which would make it impossible to carry on the ordinary business of
the Company;

(ii) merger or consolidation of the Company in a transaction where the Company
is not the surviving entity, or any other transaction that results in either
(1) a new class of Membership Interest, or (2) change in the Capital Accounts of
the Members in the Company on a basis other than pro-rata in accordance with
their respective Percentage Interests;

(iii) the redemption or purchase by the Company of any Membership Interest, or
any distribution, payment or return of capital to Members, or any declaration or
payment of any dividend or the making of any distribution, in each case on a
basis other than pro rata among the Members in accordance with their respective
Percentage Interests;

(iv) approval of any Related-Party Agreement on terms other than an arm’s length
basis for fair value;

 

      13   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(v) taking any action to liquidate, dissolve or wind up or to otherwise
reorganize or restructure the Company, other than pursuant to authority under
Article 14, or authorizing any plan to do so; or

(vi) taking any action which would constitute a Bankruptcy Event of the Company;
or

(vii) the modification of any of the Policies of the Company that have
previously been adopted by the Members pursuant to Section 5.3.

4.9 Member Consent; Restriction on Company Activity. Neither the Company nor any
Person acting for or on behalf of the Company shall take action in relation to
any matter which is substantially equivalent to the matters listed in
Section 4.8, and the Members shall cause their appointees or secondees to the
management of the Company to refrain from taking action on behalf of the Company
in relation to any such matter, unless the prior written consent of Members
holding the Requisite Percentage has been obtained.

4.10 Members May Participate in Other Activities; Limitations. Except as may
otherwise be agreed under any written agreement among the Members or their
Affiliates and the Company, each Member, either individually or with others,
shall have the right to participate in any other business activities and
ventures of every kind and to retain the income and profits therefrom, whether
or not such other business activities and ventures compete with the Company, and
no Member, acting in the capacity of a Member, shall be obligated to offer to
the Company or to the other Members any opportunity to participate in any such
other business activity or venture.

4.11 Scope of Members’ Authority. Except as otherwise expressly provided in this
Agreement, no Member shall have any authority (including when acting as a
Member) to bind or act for, or assume any obligation or responsibility on behalf
of, the Company or any other Member of the Company. Neither the Company nor any
Member shall be responsible or liable for any indebtedness or obligation of any
other Member, and no Member shall be responsible or liable for any indebtedness
or obligation relating to the Company’s property or business operations, except
as to those responsibilities, liabilities, indebtedness or obligations expressly
incurred by separate agreement or instrument or incurred on or after the
Effective Date pursuant to and as limited by the terms of this Agreement.

4.12 Conflict of Interest between Members. If any matter to be considered or
voted upon by the Members relates to:

(a) the Company enforcing rights against a Member or any of its Affiliates in
relation to any matter arising under any agreement entered into between the
Company and a Member or any of its Affiliates; or

 

      14   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(b) the Company or any of its Affiliates defending itself against any action
taken against it by a Member or any of its Affiliates,

then the Member with whom (or with whose Affiliate) the Company is in conflict
shall not be entitled to vote in relation to such matter (but only such matter),
and the other Member shall be obligated to exercise its right to vote in
relation to such matter in a manner that it reasonably believes to be in the
best interest of the Company, without regard to the separate interest of such
other Member..

4.13 Agreements Regarding Wildcat Lease.

(a) Exercise of Options under Wildcat Lease; Security Obligations. The Company
shall exercise the option to extend the Primary Lease Term pursuant to
Section 2B of the Wildcat Lease, only if the Company shall make the payment to
the Landlord required under Section 2B on or before September 30, 2009. The
Members hereby approve and authorize the payment in connection with the,
exercise (if any) of the option to extend the Primary Lease Term. The Company
shall exercise the option to commence the Secondary Lease Term pursuant to the
Wildcat Lease, only if the Company shall also secure its obligations thereunder,
including payment of rental payments, taxes, and indemnification obligations
pursuant to the terms of the Wildcat Lease, by posting (i) an irrevocable letter
of credit in an amount equal to the subsequent three years of calculated annual
rental payments or (ii) other security satisfactory to Landlord as provided
under Section 19A of the Wildcat Lease in order to release Verenium from all of
its prospective obligations thereunder. The Company hereby covenants that it
shall, from the date of such exercise and continuing through the expiration of
the Secondary Lease Term, maintain such letter of credit or other security, and
update such security as contemplated by Paragraph 19C of the Wildcat Lease. The
Members hereby approve and authorize the posting of such security in connection
with the exercise (if any) of the option to commence the Secondary Lease Term
pursuant to the Wildcat Lease, and hereby direct the Company to do all such
things as are necessary or appropriate in furtherance of the foregoing. The
Company’s obligations pursuant to this Section 4.13(a) shall terminate upon the
effective date of any novation of or other agreement with respect to the Wildcat
Lease which releases Verenium from any liability to Landlord arising from or
related to Verenium’s assignment of the Wildcat Lease to the Company, as
determined by Verenium in its sole discretion, acting reasonably. The terms
“Landlord,” “Primary Lease Term” and “Secondary Lease Term” used in this
Section 4.13(a) shall have the meanings given to them in the Wildcat Lease.

(b) Indemnification of Verenium by the Company. The Company shall defend,
indemnify, and hold Verenium, its Affiliates, directors, officers, employees and
agents (the “Verenium Indemnified Parties”) harmless from and against all
claims, losses and liabilities (including litigation costs and reasonable
attorney’s fees) asserted against or incurred by the Verenium Indemnified
Parties with respect to obligations arising under the Wildcat Lease and arising
out of the Company’s breach of its obligations pursuant to Section 4.13(a). The
expenses of the Verenium Indemnified Parties incurred in defending any action,
suit or proceeding relating to any claim, loss or liability indemnified pursuant
to this Section 4.13(b) shall be paid

 

      15   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

by the Company as they are incurred and in advance of the final disposition of
the action, suit or proceeding, upon receipt of an undertaking by or on behalf
of Verenium to repay the amount of such expenses if it is ultimately determined
by a court of competent jurisdiction that the Verenium Indemnified Parties are
not entitled to be indemnified therefor by the Company.

(c) Exclusive Remedy. The indemnification and advancement of expenses authorized
in or ordered by a court pursuant to Section 4.13(b) is the sole and exclusive
remedy to which any of the Verenium Indemnified Parties is or may be entitled
for any breach of the obligations of the Company pursuant to Section 4.13(a),
whether under this Agreement, the Certificate, any limited liability company
agreement, vote of Members, or otherwise at law or in equity, and provisions of
Section 17.2 shall not apply to this Section 4.13.

(d) No Recourse to Members. The obligations set forth in Section 4.13(a) and
Section 4.13(b) shall be solely those of the Company and not of either Member.

(e) Continuing Effect. Unless and until released as set forth herein, the
provisions of this Section 4.13 shall continue in full force and effect
regardless of whether Verenium is a Member.

ARTICLE 5

Management

5.1 Officers. The day-to-day operations of the Company shall be managed and
conducted by the personnel of the Company referenced in Sections 5.2(a) and
5.2(b) (the “Officers”) holding the offices and having the responsibilities
described in Schedule 5.1 attached hereto (the “Organization Chart”), and the
Members have adopted the position descriptions for certain Officers as set forth
in Schedule 5.1.

5.2 Members’ Rights of Nomination and Appointment.

(a) The holder of the BP Membership Interests shall have the right to nominate
the Company’s (i) Managing Director and (ii) Head of Engineering and
Construction, in each case such nominees shall be appointed to such positions
subject to the approval in writing of the holder of the Verenium Membership
Interests (such approval not to be unreasonably withheld or delayed). BP’s
initial nominations for such positions have been made and approved by Verenium,
and are reflected on the Organization Chart for such positions.

(b) The holder of the Verenium Membership Interests shall have the right to
nominate the Company’s (i) Chief Financial Officer and (ii) Head of Development,
in each case such nominees shall be appointed to such positions subject to the
approval in writing of the holder of the BP Membership Interests (such approval
not to be unreasonably withheld or

 

      16   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

delayed). Verenium’s initial nominations have been made and approved by BP, and
are reflected on the Organization Chart for such positions.

(c) The Managing Director shall review the performance of each of the other
Officers on an annual basis and provide a report to the Members advising the
Members of the results of such review and of the Managing Director’s
recommendations with respect to the continued engagement of such Officers. The
Officers nominated and approved in accordance with Sections 5.2(a) or 5.2(b) may
be removed only by action of the Members.

(d) When there are open Company job positions, other than Officers, and other
than any which are designated on the Organization Chart as employees of the
Company only, then each Member shall have the right to nominate its or its
Affiliate’s employees to become seconded employees of the Company to fill such
positions, and if qualified, such nominee shall be accepted by the Company to
fill such positions, subject to the approval of the non-appointing Member, such
approval shall not be unreasonably withheld or delayed. If the open position to
which such secondee is appointed, was to be paid by the Company under the
then-current Budget, then the Company will bear the costs of such secondee up to
the budgeted level.

(e) In addition, each Member may, at such Member’s own expense, second
additional persons who are employees of such Member without approval of the
other Member, to observe, participate in and support the activities of the
Company and its personnel.

5.3 Company Policies. The Members hereby adopt the following policies (the
“Policies”) to guide the activities of the Company: (a) the principles set forth
in the health, safety, security and environmental (HSSE) policy attached hereto
as Exhibit D; (b) the Engineering and Operational Integrity Practices attached
hereto as Exhibit E, and; (c) the Code of Conduct attached hereto as Exhibit F.
The Company will promptly establish a separate Company hotline for purposes of
the Code of Conduct, with direct reporting to each Member. The Members hereby
direct the Company and its officers to conduct the activity of the Company in
accordance with the foregoing policies. For the avoidance of doubt, the Code of
Conduct does not apply to Members in their capacity as Members. The Members
and/or Officers of the Company may from time to time propose additional
operating policies and other policies, for the consideration and subject to the
approval of the Members.

5.4 Employees; Secondment.

(a) The Organization Chart sets forth the initial Company job positions
(including Officers), including positions which may be filled by persons
seconded to the Company by the Members and/or their Affiliates. For each
position on the Organization Chart, the Company will maintain a list of the
names of the individuals nominated by the Members to fill such positions, the
existing employer of such individual from which such person will be seconded,
the term of the initial secondment, the working location of such position for
the Company and initial compensation and other relevant data related to the
position.

 

      17   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(b) Each Member shall second personnel to the Company as provided herein and
subject to the terms set out in the Secondment Agreement entered into between
the Company and the relevant Member.

(c) Notwithstanding the foregoing, the Company shall be entitled at all times to
employ its own staff directly on such terms and conditions as the Members shall
approve.

5.5 Transactions with Related Parties. In the event that the Company decides to
enter into negotiation of a Related-Party Agreement (subject to approval under
Section 4.8(a) or 4.8(b), as appropriate), the Member with no connection to the
Related Party shall have the right, but not the obligation, to appoint an
employee or other person to represent the Company in (or to participate in) the
negotiation of such Related-Party Agreement.

5.6 Policy Regarding Beaumont Project. The Company shall conduct any business or
activity with regard to the Beaumont Project only through or on behalf of
Beaumont, such that Beaumont owns all assets and is party to all contracts,
permits and other rights regarding the Beaumont Project.

5.7 Intellectual Property Matters. The Members agree between themselves that
they shall, and agree to cause the Company to act and to enter into agreements
in accordance with the Principles Regarding Intellectual Property, Technical
Services and Biological Materials attached hereto as Exhibit G.

ARTICLE 6

Business Plan and Budgets

6.1 Business Plans, Forecasts and Budgets.

(a) Initial Business Plan and Budget. The Members and the Company hereby approve
and adopt the Business Plan and Budget in the form attached hereto as Exhibit H
as the initial Business Plan and Budget of the Company.

(b) Budget and Business Plan at Stage Gates. The Company will prepare and
propose a new draft Budget in connection with each of (i) the Define FM under
Section 7.3, and (ii) the Execute FM under Section 7.4. Each such Budget shall
be accompanied by a Business Plan regarding implementation of the Budget.
References in this Article 6 to a Budget shall include the related Business Plan
as appropriate.

(c) Other Budgets. For periods following conclusion of the Execute FM Budget,
the Company will prepare and propose Budgets on an annual calendar year basis.
For all periods, the Company will update the Budgets as set forth in
Section 6.4. In any case, the

 

      18   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

Company will prepare and propose a new Budget not later than two (2) months
prior to the expiration of the then-current Budget, to be considered by the
Members.

(d) Forecasts. In addition to the Budget and related Business Plan, not later
than thirty (30) days after the close of each Quarter, the appropriate Officers
shall prepare and submit to the Members a forecast of funding, expenses and
activity anticipated for each of the next upcoming four Quarters (“Rolling
Four-Quarter Forecast”). Each Rolling Four-Quarter Forecast is intended to be
used for the Members’ internal planning purposes only, and shall not be binding
on either Member or the Company.

6.2 Principles Governing Budget. Unless the Members otherwise agree, each draft
Budget proposed by the Officers and submitted to the Members for approval, and
any approved Budget, shall:

(a) cover the appropriate period through the next Budget, referred to in
Section 6.1;

(b) itemize projected expenditures by the Company on a monthly basis, and the
contributions expected to be required of the Members;

(c) contain all of the following:

(i) projected profit and loss account;

(ii) projected balance sheet;

(iii) projected cash flow statements and working capital requirements; and

(iv) commentary and assumptions;

(d) be prepared in accordance with GAAP and in a manner consistent with the
Agreed Accounting Practices and Policies attached hereto as Exhibit I; and

(e) make financially prudent provision for contingencies.

6.3 Consultation and Adoption.

(a) Following receipt by the Members of each draft Budget, the Members (at or
before the next Member meeting) shall consult with one another regarding the
content of such draft Budget and shall each use reasonable efforts to reach
agreement as to the contents of such draft Budget. Any amendments agreed to by
each Member shall be incorporated in the draft Budget.

 

      19   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(b) If the Members agree on the draft Budget (with such amendments as agreed, if
any), they shall inform the Company and such draft Budget shall be adopted as
the Budget for the coming fiscal year (or other relevant period as reflected
therein).

(c) For any period following the expiration of a current Budget and pending
approval of a new Budget by the Members, or in any other instance where a Budget
is not in effect, the provisions of Section 6.5 shall apply.

6.4 Updating and Amendments to Budgets.

(a) At least once per Quarter, the Company shall present a Quarterly Report,
that may be combined or merged with the issue of the Monthly Operations Report,
no later than seven (7) Business Days after the end of each Quarter, including:

(i) in respect of the period of time since the last Budget update, a comparison
of the Company’s actual revenue and expenditure against that forecast for the
corresponding period in the approved Budget and an explanation of any difference
between the two; and

(ii) an update and forecast in respect of the remaining period of the approved
Budget, including any factors or circumstances known to the Company which may
lead the Company to consider that the results of the Company for forthcoming
months may differ from the approved Budget, and the Officers shall consider the
adequacy of the approved Budget in light of this presentation.

(b) The appropriate Officers shall propose a new draft Budget at the times set
forth in Section 6.1, for consideration by the Members. During the course of any
fiscal year, the appropriate Officers may from time to time request changes to
be made to the approved Budget, and such Officers shall request changes if they
determine that the approved Budget is deficient in connection with a Quarterly
Report under Section 6.4(a). Any such request shall be made in writing to each
of the Members, and, for the purposes of endeavoring to agree any such change,
the request shall be treated as if it formed part of a draft Budget, in
accordance with Section 6.3. Pending approval of the draft changes in the
approved Budget, Section 6.5 shall apply.

(c) After an Investment Decision has been made in respect of the Highlands
Project, the Budget accompanying the Define FM or the Execute FM, as
appropriate, shall be deemed adopted as the Budget for the Company for the
relevant period therein.

 

      20   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

6.5 Disputed Budgets. In the event of any dispute between, or failure to agree
by, the Members as to the form or content of any draft Budget (which shall, for
the purposes of this Section 6.5, include any proposed revision pursuant to
Section 6.4), the following provisions shall have effect:

(a) pending agreement on any proposed Budget, the Company shall continue to
operate and to require Member contributions pursuant to Section 8.1 in
accordance with the current approved Budget, and any changes thereto which have
been agreed; and

(b) the Company shall not be entitled to carry out activities in respect of
which a Budget has not been agreed; and

(c) either Member, upon. Notice to the other Member and to the Company, may
unilaterally elect to advance funds as a loan to the Company in such amount as
such Member reasonably deems necessary in order to:

(i) ensure that the operation of the Highlands Project and the Beaumont Project
are in accordance with the Company’s policies regarding (A) health, safety,
security and environment as set forth in Exhibit B and (B) Engineering and
Operational Integrity Practices as set forth in Exhibit E; or

(ii) cause the Company to comply with mandatory requirements of any statute,
regulation or ordinance applicable to the Company;

with the effect that any such funds shall constitute a loan (a “Performance
Loan”) to the Company by such Member, such Performance Loan to bear interest at
the lesser of twelve percent (12%) per annum, or the maximum rate permitted by
law, calculated on the number of days elapsed, compounded monthly. For so long
as any Performance Loan remains unpaid, all distributions from the Company that
otherwise would be made to any Member with respect to the Membership Interests
(whether before or after the dissolution of the Company) instead shall be paid
to the lending Member until the Performance Loan and all interest accrued
thereon have been paid in full to such Member. Payments in respect of any
Performance Loans will be applied in the order that such Performance Loan was
made, and all payments will be applied first to accrued but unpaid interest and
then to reduce the outstanding principal amount of such Performance Loan. A
Performance Loan shall constitute a general obligation of the Company, including
upon the dissolution of the Company. Any Performance Loan shall be prepayable in
whole or in part by the Company at any time without penalty.

ARTICLE 7

Stage Gates for the Highlands Project

7.1 Status. As of the Effective Date, the Highlands Project is in the Select
phase under the Capital Value Process.

 

      21   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

7.2 Member Decisions. Following the submission of documents to the Members as
provided for in Sections 7.3(a) and 7.4(a), each Member may communicate one of
the following to the Company:

(a) a decision that it considers that the Highlands Project should move to the
next phase (i.e., from Select to Define or from Define to Execute);

(b) a decision that it does not wish to continue with the development of the
Highlands Project;

(c) a decision that it wishes to continue with the development of the Highlands
Project but that the Highlands Project is not ready to move to the next phase;
or

(d) a notice that the information contained in the documents submitted is
insufficient for it to make a decision and that additional work should be done.

7.3 Project Definition.

(a) The Company shall develop the Highlands Project through the Select phase
pursuant to the Capital Value Process, with the objective that, as soon as is
appropriate, the Company shall prepare a Define FM consistent with the Capital
Value Process. When the Define FM in relation to the Highlands Project has been
prepared, the Company shall present the Define FM to the Members for their
evaluation and decision, together with a report containing sufficient detail to
allow the Members to determine whether the Company should move to the Define
phase in relation to the Highlands Project, including a recommendation from the
Company and a proposed Budget encompassing the estimated costs of conducting the
Define phase.

(b) Within sixty (60) days of the presentation of the report specified in
Section 7.3(a), each of the Members shall inform the Company of their respective
decisions, consistent with Section 7.2.

(c) If one or both Members provide notice, pursuant to Section 7.2(d), that
additional work needs to be carried out by the Company in order to make their
decision, the Company shall promptly undertake the work and resubmit the Define
FM (provided that the notice with regard to such item 7.2(d) may be selected
only one time in connection with any decision unless otherwise agreed by the
Members or unless the Company has not provided the information specifically
requested in such first notice). Within thirty (30) days of such resubmission,
each Member shall inform the Company of its decision, consistent with
Section 7.2.

(d) If, pursuant to Section 7.3(b) or 7.3(c), both Members decide, under
Section 7.2(a), that the Highlands Project should move to the Define phase, the
Members shall jointly communicate such decision in a writing to the Company
together with (1) approval of a

 

      22   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

new Budget and Business Plan for the Define stage, and (2) an agreement among
the Members upon the conditions (other than the availability of financing)
relating to the Highlands Project (“Boundary Conditions”) which, if satisfied,
would mean that the Highlands Project would be considered ready to move from
Define to Execute, and would form the basis upon which the Highlands Project
would be proposed for a further decision of the Members under Section 7.4, and
then:

(i) the Company will undertake all activities necessary to prepare an Execute FM
in relation to the Highlands Project, including all relevant activities set out
in the Capital Value Process relating to the Define phase of the Highlands
Project; and

(ii) the Company will thereupon commence to operate in accordance with the new
Budget approved in connection with such Member decision, under Section 6.4(c).

(e) If, pursuant to Section 7.3(b) or 7.3(c), one or both Member(s)
determine(s), under Section 7.2(c), to continue with the development of the
Highlands Project but that the Highlands Project is not ready to move to the
Define phase, the Members shall agree upon (or the objecting Member shall state)
specific conditions (other than the availability of financing) that the
Highlands Project would need to meet before it will be considered ready to move
to the Define phase and communicate these to the Company. When the Company
believes that such conditions are met, it shall submit a revised Define FM in
accordance with Section 7.3(a) and the process set out in this Section 7.3 shall
be re-started.

(f) If, pursuant to Section 7.3(b) or 7.3(c), a Participating Member determines
that it wishes to continue with the development of the Highlands Project, the
Participating Member shall have the right to acquire from the Non-Participating
Member all of the Non Participating Member’s Membership Interest in the Company
for a purchase price equal to the Buy-Out Price. If the Participating Member
elects to exercise such right, the Participating Member shall acquire all of the
Membership Interest of the Non-Participating Member in accordance with
Section 7.5. The Participating Member may elect to defer payment of the Buy-Out
Price in accordance with Section 7.5.

(g) If, pursuant to Section 7.3(b) or 7.3(c), both Members determine, as
provided for in Section 7.2(b), that they do not wish to continue with the
development of the Highlands Project:

(i) the Company shall not carry out any further work in relation to the
Highlands Project; and

(ii) the Members shall take such actions as they determine to realize the most
value from the Highlands Project (provided that the Company shall not sell
distribute or otherwise transfer any assets, rights or other attributes of the
Highlands Project to either of the Members, without the consent of the other
Member, in its sole and absolute discretion).

 

      23   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

7.4 Project Execution.

(a) If the Members have decided that the Highlands Project should move to the
Define phase pursuant to Section 7.3(d), the Company shall develop the Highlands
Project through the Define phase pursuant to the Capital Value Process, with the
objective to satisfy the Boundary Conditions established pursuant to
Section 7.3(d) and that, as soon as is appropriate, the Company shall prepare an
Execute FM consistent with the Capital Value Process. When the Boundary
Conditions have been met, and the Execute FM in relation to the Highlands
Project in accordance with the requirements of the Capital Value Process has
been completed, the Company shall present the Execute FM to the Members for
their evaluation and decision, together with a report containing sufficient
detail to allow the Members to determine whether the Highlands Project should
move to the Execute phase, including a recommendation from the Company and a
proposed Budget encompassing the estimated costs of conducting the Execute
phase.

(b) Within ninety (90) days of the presentation of the report specified in
Section 7.4(a), each of the Members shall inform the Company of their respective
decisions, consistent with Section 7.2.

(c) If one or both Members provide notice, pursuant to Section 7.2(d), that
additional work needs to be carried out by the Company in order to make their
decision, the Company shall promptly undertake the work and resubmit the Execute
FM (provided that the notice with regard to such item 7.2(d) may be selected
only one time in connection with any decision unless otherwise agreed by the
Members or unless the Company has not provided the information specifically
requested in such first notice). Within thirty (30) days of such resubmission
each Member shall inform the Company of its decision, consistent with
Section 7.2.

(d) If, pursuant to Section 7.4(b) or 7.4(c), both Members determine, as
provided for in Section 7.2(a), that the Highlands Project should move to the
Execute phase, the Members shall jointly communicate such decision in a writing
to the Company together with approval of a new Budget and Business Plan for the
Execute stage, and then:

(i) the Company will undertake all activities necessary to commission the
construction and the bringing into operation of the Highlands Project, including
all relevant activities set out in the Capital Value Process relating to the
Execute phase of the Highlands Project; and

(ii) the Company will thereupon commence to operate in accordance with the new
Budget approved in connection with such Member decision, under Section 6.4(c).

(e) If, pursuant to Section 7.4(b) or 7.4(c), a Participating Member determines
that it wishes to continue with the development of the Highlands Project, the
Participating Member shall have the right to acquire from the Non-Participating
Member all of the Non-

 

      24   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

Participating Member’s Membership Interest in the Company for a purchase price
equal to the Buy-Out Price. If the Participating Member elects to exercise such
right, the Participating Member shall acquire all of the Membership Interest of
the Non-Participating Member in accordance with Section 7.5. The Participating
Member may elect to defer payment of the Buy-Out Price in accordance with
Section 7.5.

(f) If, pursuant to Section 7.4(b) or 7.4(c), both Members determine, as
provided for in Section 7.2(b), that they do not wish to continue with the
development of the Highlands Project:

(i) the Company shall not carry out any further work in relation to the
Highlands Project; and

(ii) the Members shall take such actions as they determine to realize the most
value from the Highlands Project (provided that the Company shall not sell
distribute or otherwise transfer any assets, rights or other attributes of the
Highlands Project to either of the Members, without the consent of the other
Member, in its sole and absolute discretion).

7.5 Payment of Purchase Price upon Buy-Out. In the event that under the
conditions of any of Section 7.3(f), or Section 7.4(e) the Participating Member
is entitled to purchase the Membership Interest of the Non-Participating Member
(“Buy-Out”) upon delivery of a Notice of exercise of Buy-Out to the
Non-Participating Member, and

(a) Upon receipt of Notice of election of this remedy and either payment of the
Buy-Out Price, or the Buy-Out Note referred to in Section 7.5(b), the
Non-Participating Member shall be deemed to transfer its Membership Interests,
and shall promptly (and in no event later than five (5) Business Days after
receipt of the Notice of exercise of Buy-Out) execute a transfer form and
deliver such form and its Membership Interest Certificate to the Participating
Member. If the Non-Participating Member does not transfer and deliver its
Membership Interest and Membership Certificate in accordance with its
obligations under this Section 7.5, the Company shall be deemed authorized and
directed to exercise its rights under the relevant Power of Attorney to effect
the transfer.

(b) the Participating Member may elect to defer payment of the Buy-Out Price, as
determined under the applicable clause. The obligation to pay the Buy-Out Price
shall be reflected in a promissory note (“Buy-Out Note”) from the Participating
Member to the Non Participating Member, and shall be an obligation of the
Participating Member, and not of the Company. The Membership Interest of the
Participating Member shall be pledged as collateral for payment of the Buy-Out
Note, but shall not restrict subsequent borrowings by the Company or the
investment in the Company by Third Parties. The Buy-Out Note shall bear interest
at the lesser of twelve percent (12%) per annum or the maximum rate permitted by
law, calculated on the number of days elapsed, compounded monthly. The full
amount of principal and interest under the Buy-Out Note shall be due and payable
upon the earliest to occur of any Acceleration Event, and

 

      25   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(c) In the context of a transfer contemplated in this Section 7.5, each Member
hereby

(i) agrees that the nature and amount of the Buy-Out Price and the acquisition
of Membership Interests for the Buy-Out Price to be paid under this Section 7.5,
is reasonable and appropriate in the circumstances; and

(ii) waives and undertakes not to raise by way of defense, whether in law or
equity, that the nature or amount of the Buy-Out Price or the acquisition of
Membership Interests pursuant to Section 7.5 is unreasonable, excessive, penal,
illegal or unenforceable.

7.6 Project Determinations by the Members. For the avoidance of doubt, in making
any Investment Decision, each Member is entitled to employ its sole discretion
and, to the extent permitted by law, to act in the best interests of that Member
alone without taking into account the interests of the other Member, the Company
or any other person.

7.7 Financing Method Independence. Decisions of the Members as to the method of
financing of the Highlands Project shall not be tied to decisions under this
Article 7 with regard to the progress and development of the Highlands Project.

7.8 Beaumont Investment Decisions. While Beaumont remains a subsidiary of the
Company, all Investment Decisions regarding the Beaumont Project, if any, will
be made according to the Capital Value Process.

ARTICLE 8

Funding and Additional Capital

8.1 Additional Capital Contributions. The Members anticipate that, in addition
to the Initial Capital Contributions under Article 2, further contributions to
the capital of the Company (“Additional Capital Contributions”) may be required
for the ordinary operating needs of the Company. When, and to the extent, such
operating needs exist, both Members may agree to make Additional Capital
Contributions in such amounts as they may jointly determine.

8.2 Capital Calls.

(a) If pursuant to an approved Budget additional funding is required by the
Company and will be funded by the Members, then at the times as provided in the
relevant budget, the Company shall call upon each Member (each such call a
“Capital Call”) to contribute in accordance with their respective Percentage
Interests the additional capital requirement stipulated in the relevant approved
Budget. The Members anticipate that Budgets will typically provide for Capital
Calls on a quarterly basis.

 

      26   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(b) Each Capital Call shall be issued by notice to each of the Members at least
twenty (20) Business Days in advance of the date such Capital Call is due and
payable to the Company.

(c) Each Member shall pay its respective share of the Capital Call by the due
date specified in the applicable Notice in immediately available funds to the
Company’s bank account.

(d) The Members shall each provide funding under this Section 8.2 on the same
terms as each other, unless they agree otherwise in writing.

(e) If the Members jointly agree to provide the funding as debt, it shall be
provided on terms and conditions agreed to in writing by the Members.

(f) The obligations of each Member to provide funding under this Section 8.2
shall be several.

8.3 Adjustment to Capital Accounts.

(a) When Additional Capital Contributions are to be made in property, rather
than cash, a value for such property shall be agreed in writing by both Members.

(b) Upon an Additional Capital Contribution by a Member, such Member shall
receive a Capital Account credit for each such Additional Capital Contribution
at the time and in the amount that such contribution is made. The Members shall
make such Additional Capital Contributions pro rata in accordance with their
respective Percentage Interests.

8.4 Withdrawal or Reduction of Capital Contributions. Except as expressly
provided in this Agreement, no Member shall have the right to withdraw from the
Company all or any part of its Capital Contribution. A Member, irrespective of
the nature of its Capital Contribution, shall only have the right to demand and
receive cash in return for its Capital Contribution, unless the Members have
approved such distribution in kind pursuant to Section 4.8.

8.5 Interest on Capital Contributions. No interest shall be payable on or with
respect to the Capital Contributions or Capital Accounts of Members.

8.6 Capital Accounts. A single capital account (a “Capital Account”) shall be
maintained for each Member (regardless of the class of interests owned by such
Member and regardless of the time or manner in which such interests were
acquired) in accordance with the capital accounting rules of section 704(b) of
the Code, and the regulations thereunder (including section 1.704-1(b)(2)(iv) of
the Treasury Regulations).

8.7 Loans by Members to the Company. No Member shall be obligated to lend money
to the Company. Except for Performance Loans under Section 6.5, no Member may
lend money to the Company without the written consent of both Members. Any loan
by a Member to

 

      27   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

the Company shall be separately entered on the books of the Company as a loan to
the Company and not as a Capital Contribution.

8.8 Bank Accounts. Funds of the Company shall be deposited in such banks or
other depositories as shall be designated from time to time by the Company. All
withdrawals from any such depository shall be made only as authorized by the
Company and shall be made only by check, wire transfer, debit memorandum or
other written instruction. All monies in bank accounts shall be retained in cash
or invested in cash equivalent investments.

ARTICLE 9

Allocation of Profits and Losses; Distributions; Tax and Accounting Matters

9.1 Allocation of Profits and Losses. Except as otherwise provided in
Section 9.2, the Company’s profit and loss and items thereof for any accounting
period shall be allocated among the Members in such manner that as of the end of
such accounting period, each Member’s Adjusted Capital Account shall be equal to
the respective net amounts, positive or negative, which would be distributed to
them or for which they would be liable to the Company under this Agreement,
determined as if the Company were to: (a) liquidate all of the assets of the
Company for an amount equal to their Book Value; and (b) distribute the proceeds
of such liquidation in the manner described in Section 9.4(b).

9.2 Regulatory Allocations. Notwithstanding the allocations set forth in
Section 9.1, profits and losses and items thereof shall be allocated to the
Members in the manner and to the extent required by the Treasury Regulations
under Section 704 of the Code (as determined by the Members), including the
provisions thereof dealing with minimum gain chargebacks, partner minimum gain
chargebacks, qualified income offsets, partnership nonrecourse deductions,
partner nonrecourse deductions, and the provisions dealing with deficit capital
accounts in Sections 1.704-2(g)(1), 1.704-2(i)(5), and 1.704-1(b)(2)(ii)(d).

9.3 Tax Allocations; Code Section 704(c). The income, gains, losses, deductions
and expenses of the Company shall be allocated, for federal, state and local
income tax purposes, among the Members in accordance with the allocation of such
income, gains, losses, deductions and expenses to Capital Accounts, except that
if any such allocation is not permitted by the Code or other applicable law, the
Company’s subsequent income, gains, losses, deductions and expenses shall be
allocated among the Members for tax purposes to the extent permitted by the Code
and other applicable law, so as to reflect as nearly as possible the allocation
set forth herein in computing their Capital Accounts. Notwithstanding the
previous sentence, such items shall be allocated among the Members in a
different manner to the extent required by Code section 704(c) and the Treasury
Regulations thereunder (dealing with contributed property), and Treasury
Regulations sections 1.704-1(b)(2)(iv)(f) (dealing with property having a book
value different than its tax basis) and 1.704-1(b)(4)(ii) (dealing with tax
credit items). Allocations pursuant to

 

      28   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

this Section 9.3 are solely for purposes of federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, either
Member’s Capital Account or share of profits, losses, other items or
distributions pursuant to any provisions of this Agreement. The Members agree
that gain or loss with respect to any contributed property, or with respect to
revalued property where the Company’s property is revalued pursuant to paragraph
(b)(2)(iv)(f) of section 1.704-1 of the Treasury Regulations, shall be allocated
to the Members under the remedial method as provided under section 1.704-3(d) of
the Treasury Regulations.

9.4 Distributions.

(a) It is not intended that the Company will make regular distributions. The
Company’s dividend policy shall be agreed upon from time to time by the Members.

(b) The Members may cause the Company to make distributions of cash available
after expenses and reserves, from time to time, to the Members. Except as
otherwise expressly provided for herein, all such distributions shall be made
(i) first to those Members who have made Performance Loans until each such
Member has received cumulative distributions pursuant to this Section 9.4(b)(i)
equal to the total amount of principal and accrued interest outstanding under
all Performance Loans made by such Member, and (ii) then to those Members who
have made Default Loans until each such Member has received cumulative
distributions pursuant to this Section 9.4(b)(ii) equal to the total amount of
principal and accrued interest outstanding under all Default Loans made by such
Member, and (iii) thereafter in proportion to the Members’ relative Percentage
Interests. For the avoidance of doubt, there shall be no distribution priority
in respect of the initial Capital Contributions of the Members described in
Sections 2.1 and 2.2.

(c) The Members may cause the Company to make distributions of assets of the
Company other than cash available after expenses and reserves, from time to
time, to the Members, so long as (i) no Performance Loans have been made by the
Members, or in the event they have been made, each Member has previously
received cash distributions pursuant to Section 9.4(b)(i) sufficient to retire
all Performance Loans; and (ii) no Default Loans have been made by the Members,
or in the event they have been made, each Member has previously received cash
distributions pursuant to Section 9.4(b)(ii) sufficient to retire all Default
Loans. All distributions of noncash assets permitted pursuant to this
Section 9.4(c) shall be made in proportion to the Members’ relative Percentage
Interests.

(d) To the extent the Company is required by law to withhold or to make tax
payments on behalf of or with respect to either Member, the Company may withhold
such amounts and make such tax payments as so required. For purposes of this
Agreement, any such payments or withholdings shall be treated as a distribution
to the Member on behalf of whom the withholding or payment was made.

 

      29   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

9.5 Accounting Matters.

(a) The Company shall cause to be maintained complete books and records
accurately reflecting the accounts, business and transactions of the Company on
a calendar-year basis and using the accrual method of accounting as provided in
Section 9.5(b); provided, however, that books and records with respect to the
Company’s Capital Accounts and allocations of income, gain, loss, deduction or
credit (or item thereof) shall be kept under United States federal income tax
accounting principles as applied to partnerships.

(b) At all times during the continuance of the Company, the Company shall
maintain, at its principal place of business, books of account for the Company
separate from those of its Members and any other Person that shall show a true
and accurate record of all costs and expenses incurred, all charges made, all
credits made and received and all income derived in connection with the
operation of the Company business in accordance with GAAP and the Agreed
Accounting Practices and Principles. Such books of account, together with a copy
of this Agreement and the Certificate, and all other books and records of the
Company, shall at all times be maintained at the principal place of business of
the Company and shall be open to audit, examination and copying at reasonable
times during the Company’s business hours by each Member and its duly authorized
representatives for any purpose reasonably related to such Member’s interest in
the Company; provided, however, that any expenses incurred by the Company, such
Member or such Member’s representative with respect to any such audit,
examination or copying shall be borne solely by such Member. The Members will
cause the Company to engage a reputable international accounting firm to
examine, audit and report on the Company’s financial statements and will give
them access to other books and records as may be necessary for purposes of
auditing the Company’s financial statements. Subject to any applicable law and
any direction of the Members otherwise, the Company shall issue quarterly
financial statements in accordance with GAAP and the Agreed Accounting Practices
and Principles for the first three Quarters of each fiscal year, which financial
statements shall be subject to a review by the Company’s independent auditors
and made available to the Members in accordance with Section 13.3. Year end
financial statements prepared in accordance with GAAP and the Agreed Accounting
Practices and Principles shall be issued by the Company and audited by the
Company’s auditors and made available to the Members in accordance with
Section 13.4(b).

9.6 Tax Status and Returns.

(a) Any provision hereof to the contrary notwithstanding, solely for United
States federal income tax purposes, each of the Members hereby recognizes that
the Company will be subject to all provisions of Subchapter K of Chapter 1 of
Subtitle A of the Code; provided, however, the filing of U.S. Partnership
Returns of Income shall not be construed to extend the purposes of the Company
or expand the obligations or liabilities of the Members.

(b) The tax matters partner (as defined in Section 9.8) shall prepare or cause
to be prepared all tax returns and statements, if any, that must be filed on
behalf of the Company

 

      30   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

with any taxing authority, and shall make timely filing thereof, provided that
necessary and sufficient information regarding the Company has been timely
received by the tax matters partner. Within forty five (45) days after the end
of each calendar year, but not less than thirty (30) days after receipt of
necessary and sufficient information regarding the Company during the prior
period, the tax matters partner will prepare or cause to be prepared and
delivered to each Member an estimate of the information with respect to the
Company during the preceding calendar year reasonably required to enable each
Member to prepare estimated federal, state and local income tax returns. No
later than August 15 of each calendar year, provided that the Company has
supplied necessary and sufficient information on a timely basis, the tax matters
partner shall prepare or cause to be prepared and delivered to each Member a
report setting forth in reasonable detail the information with respect to the
Company during the preceding calendar year reasonably required to enable each
Member to prepare its federal, state and local income tax returns in accordance
with applicable law then prevailing. In the event that the tax matters partner
engages a Third Party to prepare the tax returns, it shall have the right to
review drafts of such returns for a period of at least 30 days prior to their
due date(s), including any extensions.

9.7 Tax Elections. Except as otherwise expressly set forth in this Agreement,
the Members shall have the authority to make (or decline to make) all tax
elections applicable to the Company, including an election under Section 754 of
the Code. The Members hereby agree that the Company will elect to amortize
organizational costs over the period specified under Section 709(b) of the Code
(or applicable successor provision).

9.8 Tax Matters Partner. BP shall be the Company’s “tax matters partner” for
purposes of subchapter C of chapter 63 of subtitle F of the Code (dealing with
the tax treatment of partnership items), for so long as it is not the subject of
a Bankruptcy Event and is otherwise entitled to act as the tax matters partner
under the Code. The tax matters partner may file a designation of itself as such
with the Internal Revenue Service. The tax matters partner shall:

(a) furnish to each Member affected by an audit of the Company income tax
returns a copy of each such notice or other communication received from the
Internal Revenue Service or applicable state authority;

(b) keep such Member informed of any administrative or judicial proceeding, as
required by Section 6223(g) of the Code;

(c) allow such Member an opportunity to participate in all such administrative
and judicial proceedings; and

(d) take such action as may be reasonably necessary to constitute such Member a
“notice partner” within the meaning of Section 6231 (a)(8) of the Code, provided
that such Member provides the tax matters partner with the information necessary
to take such action.

 

      31   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

9.9 Distribution of Membership Interests in Beaumont.

(a) The provisions of Section 9.4(c) notwithstanding, either Member may at any
time upon Notice to the Company and to the other Member cause the Company to
distribute to the Members in proportion to the Members’ relative Percentage
Interests all of the membership interest (and any other ownership interest,
however styled) in its subsidiary, Beaumont.

(b) Upon the distribution of the membership interest in Beaumont pursuant to
Section 9.9(a), the limited liability company operating agreement for Beaumont
will be deemed automatically to be amended and restated such that it will
thereupon consist of the terms of this Agreement, modified as follows: (i) the
name Highlands shall be changed to the name Beaumont, and all references to the
“Company” shall be deemed to be references to Highlands; (ii) Article 2 and all
Schedules under Article 2 shall be deleted; (iii) Section 15.1 shall be deleted;
(iv) other provisions of, and Schedules (other than Schedules under Article 2)
and Exhibits to, this Agreement that are specific to Highlands shall be deemed
revised to reflect correlative matters with respect to Beaumont; and (v) such
other modifications as the Members may agree.

(c) At the time of the distribution of the membership interest in Beaumont
pursuant to Section 9.9(a), the Budget of Beaumont shall be deemed to consist of
the portions of the then-current Budget of the Company that are identified to
Beaumont. The Company will establish a separate bank account of Beaumont and
contribute thereto such amounts as are designated to fund the Budget of Beaumont
in the then-current Budget of the Company, to the extent that such funds have
not already been expended thereunder.

ARTICLE 10

Restrictions on Transfer

10.1 Transfer of Interests. Neither Member may sell, assign, transfer or
hypothecate (“Transfer”) all of any part of its Membership Interest in the
Company, or any interest therein, except in accordance with the terms and
conditions set forth in this Article 10.

10.2 Consent Necessary to Transfer. Except as provided in Section 10.7 or in
Article 11, neither Member may Transfer all or any part of such Member’s
Membership Interest, or any interest therein, without the prior written approval
of the other Member (“Consent”). In addition, neither Member may Transfer all or
any part of such Member’s Membership Interest, or any interest therein, unless
such Transfer will not (and, upon request of both Members, the transferring
Member provides an opinion of counsel in form and substance reasonably
satisfactory to both Members that such Transfer will not):

(a) violate any applicable federal or state securities laws or regulations;

 

      32   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(b) subject the Company to registration as an investment company or election as
a “business development company” under the Investment Company Act of 1940, as
amended;

(c) require either Member or any Affiliate of a Member to register as an
investment adviser under the Investment Advisers Act of 1940, as amended;

(d) violate any other federal, state or local laws;

(e) effect a termination of the Company under section 708 of the Code;

(f) cause the Company to be treated as an association taxable as a corporation
for federal income tax purposes;

(g) cause the Company or either Member to be treated as a fiduciary under the
Employee Retirement Income Security Act of 1974, as amended; or

(h) otherwise violate this Agreement.

10.3 Conditions of Transfer. In the event that the other Member has granted its
Consent to the proposed Transfer and the other requirements of Section 10.1 are
met, then such Member shall execute a written consent to such Transfer. Upon
receipt of such written Consent, the transferring Member has a right to Transfer
to the proposed transferee the Membership Interest as to which the Consent has
been obtained, subject to Section 10.4 and the following conditions:

(a) That such Transfer is consummated within sixty (60) days after the date of
such Consent; and

(b) That such Transfer is made strictly in accordance with the terms of the
proposed Transfer approved by the other Members.

10.4 Admission of Substitute Member. In the event that Consent to the Transfer
is obtained and the other requirements of Sections 10.1, 10.2(h) and this
Section 10.4 are met, then the transferee of the Member’s Membership Interest
shall be entitled to be admitted to the Company as a substitute Member, and this
Agreement (and all exhibits hereto) shall be amended to reflect such admission,
provided that the following conditions are complied with:

(a) The transferor and transferee shall have executed and acknowledged such
instruments as both Members may deem necessary or desirable to effect the
substitution;

(b) The transferee acknowledges all of the terms and provisions of this
Agreement as the same may have been amended and agrees in writing to be bound by
the same;

(c) The transferee reimburses the Company for all reasonable expenses connected
with such admission including legal fees and costs;

 

      33   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(d) The filing with the Company, if required by both Members, of such proof of
the investment intent and financial status of the transferee as both Members may
request; and

(e) The transfer complies with all applicable federal and state securities laws.

10.5 Effect of Transfer without Consent. Any purported Transfer of all or any
part of a Member’s Membership Interest, or any interest therein, which is not in
compliance with this Article 10 shall be void and of no effect.

10.6 Liability for Breach. Notwithstanding anything to the contrary in this
Article 10, either Member purporting to Transfer its Membership Interest, or any
part thereof; in violation of this Article 10 shall be liable to the Company and
the other Member for all liabilities, obligations, damages, losses, costs and
expenses (including reasonable attorneys’ fees and court costs) arising as a
direct or consequential result of such non-complying transfer, attempted
transfer or purported transfer, including specifically, any additional cost or
taxes created by non-compliance with any of the requirements and conditions
provided for in Section 10.1.

10.7 Transfer Permitted Without Consent. Notwithstanding anything to the
contrary provided for herein, either Member may Transfer all but not less than
all of such Member’s Membership Interest without the consent of the other Member
in connection with the transfer or sale to a Third Party of; with respect to
Verenium, all or substantially all of the collective U.S. biofuels business of
Verenium and Verenium’s Affiliates, or, with respect to BP, all or substantially
all of BP’s assets or all of the equity interests in BP, in either case whether
by merger, sale of stock, sale of assets or otherwise. Either Member may
Transfer all but not less than all of such Member’s Membership Interest without
consent of the other Member to an Affiliate that is wholly owned, directly or
indirectly, by the ultimate parent company of the transferring Member; provided,
however, that following such Transfer, the Verenium Holder must at all times
remain an Affiliate of Verenium and the BP Holder must at all times remain an
Affiliate of BP. Any permitted transfer under this Section 10.7 must satisfy the
conditions set forth in Sections 10.2(a)-(h) and 10.4. The restrictions on
Transfers of Membership Interests by any Affiliate to whom a Membership Interest
is transferred under this Section 10.7 shall be the same restrictions as apply
to Members under this Article 10. For the avoidance of doubt, a transfer of the
Member’s Membership Interest (i) upon a Buy-Out under Section 7.5 or (ii) upon a
transfer pursuant to Section 15.1(b) or pursuant to Section 15.2(d) shall not
require Consent hereunder.

 

      34   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

ARTICLE 11

Termination and Dissolution

11.1 Dissolution. The Company shall be dissolved upon the occurrence of either
of the following events: (i) the written consent of both Members: (ii) as
provided in Section 14.5; or (iii) the entry of a decree of judicial dissolution
under the Act.

11.2 Liquidation.

(a) Upon the occurrence of an event of dissolution pursuant to the Act or
Section 11.1 the Company shall cease to engage in any further business, except
to the extent necessary to perform existing obligations, and shall wind up its
affairs and liquidate its assets.

(b) The Members shall appoint a liquidator (who may, but need not, be a Member)
who shall have sole authority and control over the winding up and liquidation of
the Company’s business and affairs and shall diligently pursue the winding up
and liquidation of the Company. As soon as practicable after his appointment,
the liquidator shall cause to be filed a statement of intent to dissolve as
required by section 18-203 of the Act.

(c) During the course of liquidation, the Members shall continue to share
profits and losses as provided in Section 9.1, but there shall be no cash
distributions to the Members until the Distribution Date.

11.3 Liabilities. Liquidation shall continue until the Company’s affairs are in
such condition that there can be a final accounting, showing that all fixed or
liquidated obligations and liabilities of the Company are satisfied or can be
adequately provided for under this Agreement. The assumption or guarantee in
good faith by one or more financially responsible persons shall be deemed to be
an adequate means of providing for such obligations and liabilities. The
Members’ obligations to any such persons making such assumption or guarantee
shall be borne by the Members on a pro rata basis based on the relative
Percentage Interests as of the date of determination. When the liquidator has
determined that there can be a final accounting, the liquidator shall establish
a date (not to be later than the end of the taxable year of the liquidation,
i.e., the time at which the Company ceases to be a going concern as provided in
section 1.704-1(b)(2)(ii)(g) of the Treasury Regulations, or, if later, 90 days
after the date of such liquidation) for the distribution of the proceeds of
liquidation of the Company (the “Distribution Date”). The net proceeds of
liquidation of the Company shall be distributed to the Members as provided in
Section 11.5 not later than the Distribution Date.

11.4 Settling of Accounts. Subject to section 18-804 of the Act, upon the
dissolution and liquidation of the Company, the proceeds of liquidation shall be
applied as follows:

(a) first, to pay all expenses of liquidation and winding up;

 

      35   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(b) second, to pay all debts, obligations and liabilities of the Company
(including all environmental liabilities and obligations of the Company such as
decommissioning of fixed assets and/or remediation and reclamation of impacted
land), in the order of priority as provided by law, other than debts owing to
the Members or on account of Members’ contributions;

(c) third, to pay all debts of the Company owing to either Member; and

(d) to establish reasonable reserves for any remaining contingent or unforeseen
liabilities of the Company not otherwise provided for, which reserves shall be
maintained by the liquidator on behalf of the Company in a regular
interest-bearing trust account for a reasonable period of time as determined by
the liquidator.

If any excess funds remain in such reserves at the end of such reasonable time,
then such remaining funds shall be distributed by the Company to the Members
pursuant to Section 11.5.

11.5 Distribution of Proceeds. Subject to section 18-804 of the Act, upon final
liquidation of the Company but not later than the Distribution Date, except as
provided in Section 11.2(a), the net proceeds of liquidation remaining following
the settling of accounts in accordance with Section 11.4 shall be distributed to
the Members in the manner and priority set forth in Section 9.4(b), provided
that after the distributions described in Section 9.4(b)(i) and (ii),
liquidating distributions to the Members shall be made (x) first, until an
amount equal to the aggregate Capital Contributions of the Members has been
distributed pursuant to this clause (x), in proportion to their relative Capital
Contributions (except if less than all of the BP Initial Capital Contribution
has been paid in cash to the Company, then the total Capital Contributions of BP
for this purpose shall consist of only the amount that has been paid to the
Company in cash at that time), and (y) thereafter, all remaining assets shall be
distributed in proportion to Percentage Interests.

11.6 Certificate of Cancellation. Upon dissolution and liquidation of the
Company, the liquidator shall cause to be executed and filed with the Secretary
of State of the State of Delaware, a certificate of cancellation in accordance
with section 18-203 of the Act.

ARTICLE 12

Limitation of Liability/Indemnification

12.1 Limited Liability. Except as expressly provided herein, neither Member will
be liable to the other Member or to the Company hereunder with respect to any
breach of its obligations under this Agreement under any contract, negligence,
strict liability or other legal or equitable theory for any special, indirect,
incidental, consequential or punitive damages or lost profits, provided however
that the foregoing will not limit the Company’s rights to seek consequential or
indirect damages for breach of the confidentiality provisions of Article 16.
This

 

      36   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

paragraph does not limit either Member’s remedies or liabilities under the terms
of any other agreements between them or among them and the Company.

12.2 Indemnification: Proceeding Other Than by Company. The Company will
indemnify any person who was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, except an action by or in the
right of the Company, by reason of the fact that such person is or was a Member,
officer, employee or agent of the Company, or is or was serving at the request
of the Company as a manager, member, director, officer, employee or agent of
another limited liability company, corporation, partnership, joint venture,
trust or other enterprise, against expenses, including attorneys’ fees,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by such Person in connection with the action, suit or proceeding if such Person
acted in good faith and in a manner which such Person reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe such Person’s
conduct was unlawful, except that such indemnification shall not extend to
actions of or claims against a Member on a basis other than solely its status as
a Member or the voting of its Membership Interests. The termination of any
action, suit or proceeding by judgment, order, settlement, conviction, or upon a
plea of nolo contendere or its equivalent, does not, of itself; create a
presumption that the Person did not act in good faith and in a manner which such
Person reasonably believed to be in or not opposed to the best interests of the
Company, and that, with respect to any criminal action or proceeding, such
person had reasonable cause to believe that such Person’s conduct was unlawful.

12.3 Indemnification: Proceeding by Company. The Company will indemnify any
person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that such
Person is or was an officer, employee or agent of the Company (including
secondees of either Member), or is or was serving at the request of the Company
as a manager, member, director, officer, employee or agent of another limited
liability company, corporation, partnership, joint venture, trust or other
enterprise against expenses, including amounts paid in settlement and attorneys’
fees actually and reasonably incurred by such Person in connection with the
defense or settlement of the action or suit if such Person acted in good faith
and in a manner which such Person reasonably believed to be in or not opposed to
the best interests of the Company. Indemnification may not be made for any
claim, issue or matter as to which such a person has been adjudged by a court of
competent jurisdiction, after exhaustion of all appeals therefrom, to be liable
to the Company or for amounts paid in settlement to the Company, unless and only
to the extent that the court in which the action or suit was brought or other
court of competent jurisdiction determines upon application that in view of all
the circumstances of the case, the person is fairly and reasonably entitled to
indemnity for such expenses as the court deems proper.

 

      37   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

12.4 Mandatory Advancement of Expenses. The expenses of any Member or officer
incurred in defending a civil or criminal action, suit or proceeding relating to
any act or failure to act by such Member or officer for or on behalf of the
Company must be paid by the Company as they are incurred, and in advance of the
final disposition of the action, suit or proceeding, upon receipt of an
undertaking by or on behalf of the Member or officer to repay the amount of such
expenses if it is ultimately determined by a court of competent jurisdiction
that such Member or officer is not entitled to be indemnified therefor by the
Company. The provisions of this Section 12.4 do not affect any rights to
advancement of expenses to which personnel of the Company other than Members or
officers may be entitled under any contract or otherwise.

12.5 Effect and Continuation. The indemnification and advancement of expenses
authorized in or ordered by a court pursuant to Section 12.2 to Section 12.4,
inclusive:

(a) does not exclude any other rights to which a person seeking indemnification
or advancement of expenses may be entitled under the Certificate or any limited
liability company agreement, vote of Members, or otherwise, for either an action
in such Person’s official capacity or an action in another capacity while
holding such Person’s office, except that indemnification, unless ordered by a
court pursuant to Section 12.2 or Section 12.3, or for the advancement of
expenses made pursuant to Section 12.4, may not be made to or on behalf of any
Member or officer if a final adjudication establishes that such Member’s or
officer’s acts or omissions involved intentional misconduct, fraud or a knowing
violation of the law and was material to the cause of action.

(b) continues for a person who has ceased to be a Member, officer, employee or
agent and inures to the benefit of such Member’s, officer’s, employee’s or
agent’s successors, heirs, executors and administrators.

12.6 Insurance and Other Financial Arrangements.

(a) The Company may purchase and maintain insurance or make other financial
arrangements on behalf of any person who is or was a Member (but solely with
respect to its status as a Member), officer, employee or agent of the Company,
or is or was serving at the request of the Company as a manager, member,
director, officer, employee or agent of another limited liability company,
corporation, partnership, joint venture, trust or other enterprise, in each case
for any liability asserted against such Person and liability and expenses
incurred by such Person in such Person’s capacity as a member, manager,
director, officer, employee or agent, or arising out of such Person’s status as
such, whether or not the Company has the authority to indemnify such Person
against such liability and expenses.

(b) The other financial arrangements made by the Company pursuant to
Section 12.6(a) may include:

(i) The creation of a trust fund;

 

      38   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(ii) The establishment of a program of self-insurance;

(iii) The securing of its obligation of indemnification by granting a security
interest or other lien on any assets of the Company; or

(iv) The establishment of a letter of credit, guaranty or surety.

No financial arrangement made pursuant to this Section 12.6(b) may provide
protection for a person adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable for intentional misconduct,
fraud or a knowing violation of law, except with respect to the advancement of
expenses or indemnification ordered by a court.

(c) In the absence of fraud:

(i) The decision of the Company as to the propriety of the terms and conditions
of any insurance or other financial arrangement made pursuant to this
Section 12.6 and the choice of the person to provide the insurance or other
financial arrangement is conclusive; and

(ii) The insurance or other financial arrangement:

(1) Is not void or voidable; and

(2) Does not subject any Member approving it to personal liability for such
Member’s action,

even if an Officer or Member approving the insurance or other financial
arrangement is a beneficiary of the insurance or other financial arrangement.

12.7 Notice of Indemnification and Advancement. Any indemnification of or
advancement of expenses to, a Member or officer in accordance with this Article
12, if arising out of a proceeding by or on behalf of the Company, shall be
reported in writing to the Members with or before the notice of the next
Members’ meeting.

12.8 Repeal or Modification. Any repeal or modification of this Article 12 by
the Members of the Company shall not adversely affect any right of a Member or
officer of the Company existing hereunder at the time of or prior to such repeal
or modification.

12.9 General Indemnity. A Member shall, on demand from the other Member, subject
to the limitations set forth in Section 12.1, indemnify such other Member
against any loss, cost, claim, damage or expense (including reasonable legal
fees) suffered or incurred as the result of a breach of any covenant, obligation
or representation under this Agreement by the indemnifying Member. Except as
otherwise specifically provided in this Agreement (including remedies upon
default pursuant to Article 15 or regarding confidentiality under Section 16.4),
the remedies set

 

      39   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

forth in this Section 12.9 shall be the exclusive remedy of either Member
against the other with respect to breach of or claims arising with respect to
this Agreement.

ARTICLE 13

Inspection of Company Records; Annual and Other Reports

13.1 Records to be Kept. The Company shall keep at its principal executive
office:

(a) A current list of the hill name and last known business, residence or
mailing address of each Member separately identifying the Members in
alphabetical order;

(b) A copy of the filed Certificate and all amendments thereto, together with
executed copies of any powers of attorney pursuant to which any document has
been executed;

(c) Copies of this Agreement, and all amendments hereto;

(d) Copies of the Company’s federal income tax returns and reports, if any, for
the seven most recent years or such longer period as may be requested by the tax
matters partner appointed under Section 9.7; and

(e) Copies of any financial statements of the Company for the three most recent
years; and

(f) Minutes of proceedings of Members.

13.2 Inspection of Company Records. The accounting books and records, the record
of Members, and minutes of proceedings of the Members of the Company set forth
in Section 13.1, and all non-financial records of the Company, shall be open to
inspection upon the reasonable request of either Member at any reasonable time
during usual business hours, for a purpose reasonably related to such Member’s
interest as a Member. Such inspection by a Member may be made in person or by
agent or attorney, and the right of inspection includes the right to copy and
make extracts.

13.3 Quarterly Reports.

(a) The Company shall use reasonable efforts to deliver to the Members, within
twenty (20) days, but in no event later than thirty (30) days, after the end of
each Quarter, the quarterly estimated financial statements of the Company
prepared in accordance with GAAP and the Agreed Accounting Practices and
Principles, consistently applied (“Quarterly Report”).

(b) The Company shall provide such financial information as is reasonably
required by the Members for the purpose of making estimated corporate income tax
payments and to enable tax audits to be handled.

 

      40   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(c) The Company shall use reasonable efforts to deliver to the Members, within
ten (10) days, but in no event later than twenty (20) days, after the end of
each month, a financial progress report, to include a report of actual results
as compared to Budgets with commentary on variances, a balance sheet, cash flow
and income and expenditure statements, and otherwise drawn up in accordance with
the content requirements and format as directed by the Members (“Monthly
Operations Report”).

13.4 Annual Reports and Audit. At the end of each financial year, or as soon as
reasonably practicable thereafter, the Company shall:

(a) Cause an account to be taken of all the assets and liabilities of the
Company and of all dealings and transactions of the Company during such
financial year;

(b) Promptly, and in any event within forty-five (45) days after the end of each
fiscal year, deliver or mail to the Members, the annual estimated financial
statements of the Company, prepared in accordance with GAAP and the Agreed
Accounting Practices and Principles (“Annual Report”) consistently applied, to
be audited by the Auditors within two (2) months of the end of each financial
year; and

(c) Cause the report of the Auditors to be delivered to the Company not later
than two (2) months after the end of the most recently completed fiscal year.

13.5 Audit Rights. The income statements and balance sheets referred to in
Sections 13.2 and 13.4 shall be accompanied by the report thereon of any
independent accountants engaged by the Company (in the case of Annual Reports)
and the certificate of an authorized officer of the Company (in the case of
Quarterly Reports) that such financial statements were prepared without audit
from the books and records of the Company. In all cases the Company shall afford
each Member and/or its auditors access to the books, accounts and records of the
Company as necessary to audit or verify its accounts. Further, the Company shall
afford each Member (and its auditors or other representatives) access to the
Company’s properties, assets, facilities, records and information for
information, oversight or other review purposes, including to conduct
non-financial audits and assessments.

 

      41   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

ARTICLE 14

Deadlock

14.1 Deadlock. A “Deadlock” shall be deemed to have occurred when the Members
are unable to reach a decision or take an action on one or more matters
essential to the continued orderly operation of the Company and which renders
the Company unable to carry out the Business, after Notice on at least two
(2) occasions from either Member (the second such Notice being given at least
five (5) Business Days after the first such Notice) stating that such Member
believes a decision or action on such matter(s) is necessary and failing which
such Member believes a Deadlock may result.

14.2 Purpose of Deadlock Resolution Mechanisms. The Members intend that the
procedures set forth in this Article 14 shall serve to facilitate amicable
solutions to Deadlock, and agree that they shall be the exclusive remedy of the
Members for Deadlock.

14.3 Deadlock Notice. The Member giving Notice under Section 14.1 may, at least
five (5) Business Days but not more than twenty (20) Business Days after the
second such Notice, serve a further Notice on the other Member (“Deadlock
Notice”):

(a) stating that in its opinion a Deadlock has occurred; and

(b) identifying the matter giving rise to the Deadlock.

14.4 Undertakings Following Deadlock Notice. The Members undertake that after
service of the Deadlock Notice they shall:

(a) immediately refer the matter giving rise to the Deadlock to the President of
BP and the Chief Executive Officer of Verenium for resolution; and

(b) use reasonable efforts in good faith to resolve the dispute.

14.5 Forced Liquidation. Unless the Members agree otherwise, if the Deadlock has
not been resolved by ninety (90) days from the date of the Deadlock Notice, the
Members shall be deemed to have consented to dissolution and liquidation under
Article 11 and under the Act. At any time after the expiration of such 90 day
period, and unless and until both Members notify the Company in writing that the
Deadlock has been resolved or withdrawn, then either Member acting individually
may upon Notice to the Company (copy to the other Member) authorize and direct
the Company to commence and pursue dissolution and liquidation proceedings,
under Article 11 and under the Act.

 

      42   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

ARTICLE 15

Default

15.1 BP Initial Funding Default: Special Forfeiture Remedy.

(a) Forfeiture. If there is a failure to make any scheduled payment of the BP
Initial Capital Contribution when due, and such failure remains uncured for a
period of 15 days after Notice of non-payment, such failure shall be a “BP
Initial Funding Default”. At all times that a BP Initial Funding Default exists
and remains uncured, the Verenium Holder may elect by further Notice to the BP
Holder and the Company to treat the default as a forfeiture of a portion of the
BP Membership Interest, and cause the Percentage Interests of the Parties to be
automatically adjusted, effective as of the date of such Notice, as set forth in
paragraph (b) of this Section 15.1. Election of this remedy by the Verenium
Holder cures the BP Initial Funding Default, and terminates any further
obligation to make payment of the BP Initial Capital Contribution; provided that
the remedy set forth under Section 15.2(d)(i) shall remain available as set
forth therein. Unless and until a remedy is elected that otherwise cures a BP
Initial Funding Default, such default may be cured by payment to the Company of
the amount of the BP Initial Funding Default, plus interest at the lesser of
twelve percent (12%) per annum, or the maximum rate permitted by law (such
lesser rate being the “Default Rate”), calculated on the number of days elapsed
from the date payment was due, compounded monthly.

(b) Adjustment of Percentage Interests upon a Forfeiture. The Percentage
Interest of the Verenium Holder will be increased such that, after the
adjustment, it shall equal the percentage obtained by dividing (i) the total
Capital Contributions of the Verenium Holder at such time, by (ii) the sum of
(A) the total Capital Contributions of the Verenium Holder at such time, plus
(B) the total Capital Contributions of the BP Holder that have been paid to the
Company in cash at such time). The Percentage Interest of the BP Holder will be
reduced by the amount of the increase in the Percentage Interest of the Verenium
Holder, such that the aggregate of all Percentage Interests after the adjustment
shall equal 100%. At the time of such adjustment, the Company will issue a new
Membership Certificate to each Member in accordance with Section 4.1.

15.2 Capital Contribution Default. If (i) any Member (the “Defaulting Member”)
fails to make all or any portion of any Additional Capital Contribution when
required pursuant to a Capital Call or as otherwise required by this Agreement
(each a “Payment Default”), and such failure remains uncured 30 days after
Notice of such Payment Default from the other Member (the “Non-Defaulting
Member”), or (ii) there is a continuing BP Initial Funding Default (where the
Verenium Holder is the Non-Defaulting Member and the BP Holder is the Defaulting
Member), then in either case the Non-Defaulting Member may, at any time such
default remains uncured, elect by delivery of Notice to the Defaulting Member
any of the following remedies:

(a) Legal action to require payment of the defaulted amount. The Non-Defaulting
Member may take, or cause the Company to take, such action, including legal

 

      43   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

proceedings, as it may deem appropriate to obtain payment by the Defaulting
Member of the Defaulting Member’s Capital Contribution that is in default,
together with interest thereon at the Default Rate from the date that the
defaulted amount was due until the date that payment is made, all at the cost
and expense of the Defaulting Member, and full payment by the Defaulting Member
of such amount shall cure the default; and

(b) Default Loan. The Non-Defaulting Member may advance funds to the Company in
an amount equal to the Capital Contribution that is in default, with the effect
that such advance shall constitute a loan (a “Default Loan”) to the Defaulting
Member by the Non- Defaulting Member, any such Default Loan to bear interest at
the Default Rate, calculated on the number of days elapsed, compounded monthly,
in addition to any other remedies hereunder. For so long as any Default Loan
remains unpaid, all distributions from the Company that otherwise would be made
to the Defaulting Member (whether before or after the Dissolution of the
Company) instead shall be paid to the Non-Defaulting Member until the Default
Loan and all interest accrued thereon have been paid in hill to the
Non-Defaulting Member. Payments in respect of any Default Loan will be applied
in the order that such Default Loan was made, and all payments will be applied
first to accrued but unpaid interest and then to reduce the outstanding
principal amount of such Default Loan. A Default Loan shall become automatically
immediately due and payable by the Defaulting Member, and shall constitute a
general obligation of the Defaulting Member upon the Dissolution of the Company.
Any Default Loan shall be prepayable in whole or in part by the Defaulting
Member at any time without penalty, and full payment of the Default Loan shall
cure the default; and

(c) Penalty Dilution. The Non-Defaulting Member may advance to the Company an
amount equal to the Capital Contribution of the Defaulting Member that is in
default, as a dilutive Additional Capital Contribution of the Non-Defaulting
Member and cause the Percentage Interests to be recalculated in accordance with
Section 15.3 of this Agreement, which conversion and dilution will be deemed to
cure the relevant default. Until such time as a Default Loan is fully repaid,
the Non-Defaulting Member may elect, upon Notice to the Company and to the
Defaulting Member, to convert the entire amount of the Default Loan (including
any accrued but unpaid interest thereon) then outstanding to dilutive capital in
accordance with this Section 15.2(c) and Section 15.3; and

(d) Buyout of Membership Interest.

(i) The Non-Defaulting Member may require the Defaulting Member to transfer its
Membership Interests to the Non-Defaulting Member at an acquisition price (the
“Default Consideration”) equal to fifty percent (50%) of the amount of the total
Capital Contributions of the Defaulting Member (except if the BP Holder is the
Defaulting Member at a time when less than all of the BP Initial Capital
Contribution has been paid to the Company, then the total Capital Contributions
of the BP Holder for this purpose shall consist of only the amount that has been
paid in cash at such time, and the exercise of the remedy under this Section
shall terminate any further obligation to make payment of the BP Initial Capital
Contribution). Upon receipt of Notice of election of this remedy (“Default
Transfer Notice”) and the Default

 

      44   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

Consideration, the Defaulting Member shall be deemed to transfer its Membership
Interests, and shall promptly (and in no event later than five (5) Business Days
after receipt of a Default Transfer Notice) execute a transfer form and deliver
such form and its Membership Interest Certificate to the Non-Defaulting Member.
If the Defaulting Member does not transfer and deliver its Membership Interest
and Membership Certificate in accordance with its obligations under this
Section 15.2(d), the Company shall be empowered to take action under
Section 15.6 to effect the transfer. Any purchase of a Membership Interest under
this Section 15.2(d) will be deemed to cure the relevant default. Further, this
remedy may be elected by the Verenium Holder for a period of thirty (30) days
after the time that a BP Initial Funding Default is cured by election of the
forfeiture remedy set forth in Section 15.1(a).

(ii) The Non-Defaulting Member may elect to defer payment of the Default
Consideration. The obligation to pay the Default Consideration shall be
reflected in a promissory note (“Promissory Note”) from the Non-Defaulting
Member to the Defaulting Member, and shall be an obligation of the
Non-Defaulting Member, not of the Company. The Promissory Note shall be secured
by the Membership Interest of the Non-Defaulting Member, shall bear interest at
the Default Rate, and be due and payable in full at the earlier of (A) ninety
(90) days after it is issued, or (B) the occurrence of an Acceleration Event.

(iii) In the context of the transfers contemplated in this Section 15.2(d), each
Member hereby

(1) agrees that the nature and amount of the Default Consideration and the
acquisition of Membership Interests for the Default Consideration set forth in
Section 15.2(d), is in each case reasonable and appropriate in the
circumstances; and

(2) waives and undertakes not to raise by way of defense, whether in law or
equity, that the nature or amount of the Default Consideration or the
acquisition of Membership Interests pursuant to Section 15.2(d) is unreasonable,
excessive, penal, illegal or unenforceable.

15.3 Percentage Interest Adjustment for Penalty Dilution. If a Non-Defaulting
Member properly elects the remedy set forth in Section 15.2(c) and takes the
actions required therein, then, as of the date of the Notice of election of such
remedy, the interest of the Non-Defaulting Member will be increased such that
the Percentage Interest of the Non-Defaulting Member equals the percentage
obtained by dividing (i) the sum of (x) the aggregate Additional Capital
Contribution (including two (2) times the amount of the contribution paid in
respect of the amount due from the Defaulting Member) made by the Non-Defaulting
Member, plus (y) the product of the pre-dilution aggregate Capital Contributions
of all Members in the Company and the Percentage Interest of the Non-Defaulting
Member (prior to adjustments under this sentence), by (ii) the sum of (x) the
aggregate Additional Capital Contribution paid by the Non-Defaulting Member,
including one (1) times the contribution paid in respect of the amount due from
the Defaulting Member, plus (y) the pre-dilution aggregate Capital Contributions
of all Members in the Company. The Percentage Interest of the Defaulting Member
will be reduced by the amount

 

      45   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

of the increase in the Percentage Interest of the Non-Defaulting Member. In such
case, the Company will issue a new Membership Certificates to each Member
reflecting such adjusted Percentage Interest in accordance with Section 4.1.

15.4 Other Defaults. If (i) a Bankruptcy Event has occurred with respect to a
Member or (ii) a Member transfers any of its Membership Interests to any person
other than in accordance with the terms of this Agreement, then such Member will
be deemed to have suffered a nonmonetary default and will be a Defaulting Member
hereunder. The rights of the Defaulting Member shall be limited as set forth in
Section 15.5. The other Member shall be a Non- Defaulting Member hereunder and
shall, following a period of five (5) days after Notice of Default from the
Non-Defaulting Member and until such default is cured, be entitled to exercise
the buyout remedy under Section 15.2(d).

15.5 Limitation on Rights of Defaulting Member. During the period when a Member
is a Defaulting Member and until cured,

(a) the right of the Defaulting Member to vote at Member meetings or by written
notice shall be limited to those requiring supermajority approval, as set forth
in Section 4.8, and

(b) the Defaulting Member shall not be entitled to receive any distributions by
the Company, except with regard to payments (for the benefit of the Defaulting
Member, but paid to the Non-Defaulting Member) under a Default Loan, provided
that if the Company makes cash distributions to the other Members, any
distributions that otherwise would be paid to the Defaulting Member shall be
retained by the Company and recorded as a debt obligation of the Company to the
Defaulting Member, to be paid without interest upon the occurrence of an
Acceleration Event.

ARTICLE 16

Confidentiality

16.1 Confidentiality Obligations. For so long as a Member is a Member in the
Company and for ten (10) years thereafter, each Member or the Company (each, in
such a capacity, a “Receiving Party”) that receives Confidential Information of
another party to this Agreement (each, in such a capacity, a “Disclosing Party”)
shall keep confidential and shall not publish or otherwise disclose Confidential
Information to a third party or use Confidential Information for any purpose
other than in connection with its activities as a Member in the Company, or in
the case of the Company, in the course of conducting Company’s Business or as
otherwise authorized in Section 16.3 below. The Receiving Party will use at
least the same standard of care as it uses to protect proprietary or
confidential information of its own (but no less than reasonable care) to ensure
that its employees, agents, consultants, secondees and other representatives do
not disclose or make any unauthorized use of the Confidential Information of the
Disclosing Party.

 

      46   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

16.2 Exceptions. The obligations set forth in Section 16.1 shall not apply to
any portion of Confidential Information which the Receiving Party can prove by
competent evidence:

(a) is now, or hereafter becomes, through no act or failure to act on the part
of the Receiving Party in breach of this Agreement, generally known or
available;

(b) is known by the Receiving Party at the time of receiving such information as
evidenced by documentation pre-dating disclosure to the Receiving Party by the
Disclosing Party;

(c) is hereafter furnished to the Receiving Party by a Third Party, as a matter
of right and without restriction on disclosure; or

(d) was independently developed by the Receiving Party without reference to
information provided by the Disclosing Party, as evidenced by clear
documentation.

Confidential Information will not be deemed to fall within any of the foregoing
exceptions merely because such information is embraced by more general
information which has been made publicly available, or because portions thereof
have been made publicly available.

16.3 Authorized Disclosure. The Receiving Party may disclose Confidential
Information of the Disclosing Party as expressly permitted by this Agreement or
if and to the extent such disclosure is reasonably necessary in the following
instances:

(a) exercising the rights and performing the obligations of the Receiving Party
under this Agreement or pursuant to any other agreement between the Receiving
Party and another party to this Agreement;

(b) prosecuting or defending litigation as permitted by this Agreement;

(c) complying with applicable laws and regulations or the rules of any exchange
on which securities of the Receiving Party or any of its Affiliates are listed
or traded;

(d) disclosure to its Affiliates and its and their employees, agents,
contractors and consultants only on a need-to-know basis and solely as necessary
in connection with the performance of any agreement entered into in the course
of conducting the Business of the Company, provided that each disclosee that
receives Confidential Information is bound by similar obligations of
confidentiality and non-use at least as restrictive as those set forth in this
Article 16 prior to any such disclosure; or

(e) disclosure to any bona fide potential investor, investment banker, acquirer,
merger partner, or other potential financial partner; provided that each such
disclosee must execute a written confidentiality agreement with the Receiving
Party which provides that it is bound by obligations of confidentiality and
non-use at least as restrictive as those set forth in

 

      47   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

this Article 16, prior to any such disclosure. A copy of each such written
agreement shall be provided to the Company.

Notwithstanding the foregoing, in the event that the Receiving Party is required
to make a disclosure of the Disclosing Party’s Confidential Information pursuant
to Section 16.3(b) or 16.3(c), the Receiving Party will, except where
impracticable, give reasonable advance notice to the Disclosing Party of such
disclosure and use efforts to secure confidential treatment of such information
at least as diligent as the Receiving Party would use to protect its own
confidential information, but in no event less than reasonable efforts. In any
event, the Receiving Party agrees to take all reasonable action to avoid
disclosure of confidential Information.

16.4 Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that would result to the Disclosing Party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article 16. In addition to all other remedies, the Disclosing
Party shall be entitled to seek specific performance and injunctive and other
equitable relief as a remedy for any breach or threatened breach of this Article
16.

ARTICLE 17

Miscellaneous

17.1 Regulatory and Legal Requirements. The Company agrees to comply with all
material, applicable regulatory, statutory and treaty requirements in any
jurisdiction in which the Company operates. The Company shall comply with all
applicable laws of the United States of America to which it is or may become
subject, including the United States Export Control Regulations and the Foreign
Corrupt Practices Act.

17.2 Dispute Resolution.

(a) The parties recognize that disputes as to certain matters may from time to
time arise under this Agreement which relate to the rights or obligations of BP,
Verenium and/or the Company under this Agreement. It is the objective of the
parties to establish procedures to facilitate the resolution of disputes arising
under this Agreement in an expedient manner by mutual cooperation and without
resort to litigation. To accomplish this objective, the parties agree to follow
the procedures set forth in this Section 17.1 to resolve any controversy or
claim arising out of, relating to or in connection with any provision of this
Agreement (other than a dispute constituting a deadlock referred to in Article
14, which shall be resolved as set forth therein), if and when a dispute arises
under this Agreement.

(b) If there is an unresolved dispute relating to the terms of this Agreement,
or the performance thereof BP or Verenium may commence the dispute resolution
process by giving the other party formal written notice of the dispute,
including a description for the dispute

 

      48   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

in reasonably detail including the facts underlying the dispute, and the
provision of the Agreement under which the dispute has arisen.

(c) If the dispute remains unresolved for 30 days after the dispute notice has
been delivered, BP or Verenium may refer such dispute to the President of BP and
the Chief Executive Officer of Verenium, who shall meet in person or by
telephone within 30 days after such referral to attempt in good faith to resolve
such dispute. If such matter cannot be resolved by discussion of such officers
within such 30-day period (as may be extended by mutual written agreement), such
dispute shall be resolved in accordance with Section 17.2(d).

(d) Any dispute that is not resolved as provided in Section 17.2(c) may be
referred to arbitration in accordance with this Section 17.2(d), by BP or
Verenium. Such arbitration shall be conducted in New York, New York, or any
other place selected by mutual agreement of BP and Verenium, in accordance with
the Commercial Arbitration Rules of the AAA. Such arbitration shall be conducted
by a single arbitrator with knowledge of and experience with the alternative
energy industry appointed by mutual consent of BP and Verenium or appointed by
the AAA if the parties are unable to select an arbitrator within 30 days. The
arbitrator shall apply the governing law set forth in Section 17.8. The
arbitrator shall determine what discovery shall be permitted, consistent with
the goal of limiting the cost and time which the parties must expend for
discovery; provided the arbitrators shall permit such discovery as they deem
necessary to permit an equitable resolution of the dispute. Any written evidence
originally in a language other than English shall be submitted in English
translation accompanied by the original or a true copy thereof The decision of
the arbitrator shall be final and binding and conclusive on the parties, and the
judgment thereon may be entered into any court having jurisdiction over the
parties and the subject matter thereof. The costs and expenses of the
arbitration, but not the costs and expenses of the parties, will be shared
equally by BP and Verenium; provided that if the arbitrator determines that one
party prevailed in the proceeding, then the other party will bear the entire
cost and expense of the arbitration. If a party fails to proceed with
arbitration, unsuccessfully challenges the arbitration award, or fails to comply
with the arbitration award, the other party is entitled to costs, including
reasonable attorneys’ fees, for having 10 compel arbitration or defend or
enforce the award. Except as otherwise required by law, the parties and the
arbitrator will maintain as confidential all information or documents obtained
during the arbitration process, including the resolution of the dispute.

(e) The arbitrator shall, within 15 days after the conclusion of the arbitration
hearing pursuant to Section 17.2(d), issue a written award and statement of
decision describing the essential findings and conclusions on which the award is
based, including the calculation of any damages awarded. The arbitrator shall be
authorized to award compensatory damages, but shall NOT be authorized (i) to
award non-economic damages, such as for emotional distress, pain and suffering
or loss of consortium, (ii) to award punitive damages, or (iii) to reform,
modify or materially change this Agreement; provided, however, that the damage
limitations described in clauses (i) and (ii) of this sentence will not apply if
such damages are statutorily imposed.

 

      49   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, (i) any party shall be permitted to seek a
preliminary injunction or other equitable remedy in the courts to preserve
rights, which may otherwise be lost or encumbered in the absence of injunctive
relief or to preserve the status quo, including preserving the confidentiality
of Confidential Information, and (ii) any dispute, controversy or claim relating
to the scope, validity, enforceability or infringement of any Patent Rights or
other intellectual property rights that are the subject of any Agreement shall
be submitted to a court of competent jurisdiction in which such Patent Rights or
other intellectual property rights were granted or arose.

17.3 No Waiver. No consent or waiver, express or implied, by either Member to or
of any breach or default by the other Member in the performance by such other
Member of its obligations under this Agreement shall constitute a consent to or
waiver of any similar breach or default by any other Member. Failure by either
Member to complain of any act or omission to act by the other Member, or to
declare such other Member in default, irrespective of how long such failure
continues, shall not constitute a waiver by such Member of its rights under this
Agreement. The foregoing notwithstanding, the time periods set forth in Article
15 shall govern any Events of Default.

17.4 Amendments. Subject to any contrary provisions of the Act, this Agreement
may be amended only by the affirmative vote of both Members. Any such amendment
shall be in writing, duly executed by both Members. Subject to any contrary
provisions of the Act, the Certificate may only be amended by the affirmative
vote of both Members. Any such amendment shall be in writing, and shall be
executed and filed in accordance with section 18-202 of the Act.

17.5 Nature of Membership Interest: Agreement Is Binding Upon Successors. The
interests of the Members in the Company constitute their personal estate. In the
event of the death or legal disability of other Member, the executor, trustee or
administrator of such Member shall be bound by the provisions of this Agreement,
including Sections 10.1 and 11.1. In the case of a Member which is not a natural
person, the successor of such Member shall be bound by the provisions of this
Agreement, including Sections 10.1 and 11.1.

17.6 Assignment. Neither Member can assign this Agreement or the rights and
obligations thereunder to another party without the prior written consent of the
other Member, except as provided in Section 10.6.

17.7 Entire Agreement. This Agreement, together with all exhibits attached
hereto which are hereby incorporated by reference, constitutes and contains the
entire understanding and agreement of the parties respecting the subject matter
hereof and cancels and supersedes any and all prior and contemporaneous
negotiations, correspondence, understandings, and agreements between the
parties, whether oral or written, regarding the subject matter hereof.

17.8 No Third-Party Beneficiaries. This Agreement is neither expressly or
impliedly made for the benefit of any party other than the parties.

 

      50   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

17.9 Governing Law. This Agreement shall be governed by and construed under the
substantive laws of the State of Delaware, without regard to Delaware choice of
law provisions or principles.

17.10 Counterparts. This Agreement may be executed simultaneously in
counterparts, including by transmission of facsimile or PDF copies of signature
pages to the parties or their representative legal counsel, any one of which
need not contain the signature of more than one party but both such counterparts
taken together will constitute one and the same agreement.

17.11 Delaware Limited Liability Company Act Prevails. Unless the context
otherwise requires, the general provisions, rules of construction and
definitions contained in the Act and the Delaware General Corporation Law shall
govern the construction of this Agreement; provided, however, that in the event
of any inconsistency between such laws; the provisions of the Act shall prevail.

17.12 Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable laws
and regulations, but, if any provision of this Agreement is held to be
prohibited by or invalid under applicable laws and regulations, such provision
will be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or of this Agreement. The
parties will make a good faith effort to replace the invalid or unenforceable
provision with a valid one which in its economic effect is most consistent with
the invalid or unenforceable provision.

17.13 Costs and Expenses. The Members agree to be responsible for their own
costs and expenses related to the formation of the Company and the preparation
and execution of this Agreement.

17.14 Insurance. The Members may direct the Company from time to time to
purchase adequate, reasonable and customary personal, property and product
liability insurance.

17.15 Public Announcements. Verenium and/or BP may, by mutual written agreement,
issue a press release announcing the execution of this Agreement, which shall be
substantially in a form approved by the parties prior to execution of this
Agreement. Except with respect to such initial release or as otherwise required
by applicable laws or regulations or the rules of any exchange on which the
securities of a party are listed for trading, no party shall issue an additional
press release or public announcement relating to this Agreement without the
prior written approval of BP and Verenium, which shall not be withheld
unreasonably. In connection with any filing of either this Agreement if required
to comply with the disclosure requirements of the Securities and Exchange
Commission or comparable regulatory agency or any stock exchange upon which
securities of a party are listed, Verenium and BP shall consult with one another
concerning which terms of this Agreement shall be requested to be redacted in
any public disclosure of this Agreement by the applicable regulatory agency. In
the event that any party wishes to refer to any other party or the transactions
under this Agreement in promotional or other communications with prospective
customers and investors, such party shall first provide

 

      51   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

the other party with advance notice of such proposed disclosure and the form,
substance and intended use of such proposed disclosure and obtain the prior
written approval of the other party to the form, substance and intended use of
such proposed disclosure. Notwithstanding anything to the contrary in this
Section 16.4, a party may reference information that is already in the public
domain in a communication that does not use the other party’s logo or imply an
endorsement by the other party, without complying with advance notice and
approval requirements, and after a party has obtained the other party’s written
approval of the form, substance and intended use of a particular reference, no
further approval of the other party will be required for inclusion of the same
reference in future communications that are intended for the same use.

17.16 Notices. Any notice to be given under this Agreement must be in writing
and delivered either in person, by any method of mail (postage prepaid)
requiring return receipt, or by overnight courier or facsimile confirmed
thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any other address such party has previously
designated by prior written notice to the other. Notice shall be deemed
sufficiently given for all purposes upon the earlier of: (a) the date of actual
receipt; (b) if mailed, three (3) Business Days after the date of postmark; or
(c) if delivered by overnight courier, the next Business Day that the overnight
courier regularly makes deliveries.

 

If to Verenium:   If to BP:    Verenium Biofuels Corporation   BP Biofuels North
America LLC    55 Cambridge Parkway   28100 Torch Parkway    Cambridge, MA 02142
  Warrenville, IL 60555    Attention:    Chief Legal Officer and Chief  
Attention: Director of Business Development    Financial Officer   Fax: (630)
836-5855    Fax: (617) 674-5301      If to the Company:      Highlands Ethanol,
LLC      55 Cambridge Parkway      Cambridge, MA 02142      Attention: Managing
Director      Attention: Chief Financial Officer      Fax: (617) 674-5301     

[Signature page follows.]

 

      52   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, and have duly delivered and
executed this Agreement as of February 18, 2009.

 

BP Biofuels North America LLC By:  

/s/    Susan A. Ellerbusch

Name:   Susan A. Ellerbusch Title:   President Verenium Biofuels Corporation By:
 

/s/    Carlos A. Riva

Name:   Carlos A. Riva Title:   President and CEO Highlands Ethanol, LLC By:  

/s/    Carlos A. Riva

Name:   Carlos A. Riva Title:   President and CEO

 

      1   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

SCHEDULE 1

NAMES AND ADDRESSES, CAPITAL CONTRIBUTIONS AND

PERCENTAGE INTERESTS OF MEMBERS

 

Name and Address of Members

   Date of
Contribution    Amount of All
Capital
Contributions    Percentage
Interest  

Verenium Biofuels

55 Cambridge Parkway

Cambridge MA 02142

   2/18/09    $ 22,500,000    50.0 %.

BP Biofuels North America LLC

28100 Torch Parkway

Warrenville, IL 60555

   2/18/09    $ 22,500,000    50.0 %

Totals

      $ 45,000,000    100.0 %

 

      1   

/s/    SAE

   BP         

/s/    CAR

  

Verenium



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

“AAA” means the American Arbitration Association.

“Acceleration Event” means any of (i) commencement of the Execute phase under
the Capital Value Process, (ii) the closing of construction funding for the
Highlands Project, (iii) sale of all or substantially of the assets of the
Company, (iv) sale of Membership Interests to any Third Party, or
(v) liquidation of the Company.

“Act” has the meaning set forth in the recitals to this Agreement.

“Additional Capital Contributions” has the meaning set forth in Section 8.1.

“Adjusted Capital Account” means each Member’s Capital Account, increased by the
amount of such Member’s unconditional obligation to contribute capital to the
Company and such Member’s share of “minimum gain” and “partner nonrecourse debt
minimum gain” as such terms are defined in Treasury Regulation section 1.704-2.

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party. For purposes of this Agreement, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means, with
respect to any Person, the direct or indirect ownership of 50% or more of the
voting or income interest in such Person or the possession otherwise, directly
or indirectly, of the power to direct the management or policies of such Person.
The Company shall not be considered an Affiliate of BP or Verenium for the
purposes of this Agreement.

“Agreed Accounting Practices and Policies” means the accounting practices and
policies set out in Exhibit I.

“Agreement” means this Amended and Restated Limited Liability Company Operating
Agreement, as amended in accordance with its terms.

“Annual Report” has the meaning set forth in Section 13.4(b).

“Appraise” has the meaning set forth in the Capital Value Process.

“Bankruptcy Event” means, with respect to any Person, such Person: (i) making an
assignment for the benefit of creditors; (ii) filing a voluntary petition for
bankruptcy; (iii) being adjudged bankrupt or insolvent, or having an order for
relief entered against such Person, in any bankruptcy or insolvency proceeding;
(iv) filing a petition or answer seeking for such Person any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation; (v) filing an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against such Person in proceedings of the

 

      1   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

foregoing nature; (vi) seeking, consenting to, or acquiescing in the appointment
of a trustee, receiver or liquidator of such Person or of all or any substantial
portion of the assets of such Person.

“Beaumont” has the meaning set forth in Section 2.4(b).

“Beaumont Assets” has the meaning set forth in Section 2.4(d).

“Beaumont Contracts” has the meaning set forth in Section 2.4(e).

“Beaumont Project” means the energy grasses-to-ethanol project to be located at
or near Beaumont, Texas.

“Book Value” means, (i) with respect to property contributed by either Member,
the fair market value of such property at the time of contribution (it being
agreed that each of the Verenium Initial Capital Contribution and the BP Initial
Capital Contribution has a fair market value at the Effective Date of
$22,500,000), or (ii) with respect to property purchased or otherwise acquired
by the Company, the Company’s initial basis for federal income tax purposes,
decreased in either case by book depreciation allocable thereto and increased or
decreased in either case from time to time to reflect the adjustments required
or permitted by Treasury Regulation Section 1.704-1(b)(2)(iv)(f)).

“Boundary Conditions” has the meaning set forth in Section 7.3(d).

“BP” has the meaning set forth in the preamble to this Agreement.

“BP Holder” means the holder of the BP Membership Interests.

“BP Initial Capital Contribution” has the meaning set forth in Section 2.1.

“BP Initial Funding Default” has the meaning set forth in Section 15.1(a).

“BP Membership Interests” means the Membership Interests initially issued by the
Company to BP.

“Budget” means a statement setting forth the estimated receipts and expenditures
(capital, operating and other) of the Company for the period covered by such
statement, prepared in accordance with a format approved by both Members and
approved by both Members in the manner provided for herein.

“Business” has the meaning set forth in Section 3.3.

“Business Day” means a day, other than a Saturday or Sunday, during which banks
and similar financial institutions in New York, New York are generally open for
business.

 

      2   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

“Business Plan” means any business plan and related budget for the development
of the Business approved in accordance with Section 6.1.

“Business Services Agreement” means the agreed form agreement between BP or
Verenium, as the case may be, and the Company for the provision of business
support services from such party and its Affiliates to the Company.

“Buy-Out” has the meaning set forth in Section 7.5.

“Buy-Out Note” has the meaning set forth in Section 7.5(b).

“Buy-Out Price” means a purchase price for purposes of either Section 7.3(f) or
7.4(e), as applicable, equal to the total Capital Contributions of the
Non-Participating Member at the time of the Buy-Out; provided, however that if
the BP Holder is the Non-Participating Member at a time when less than all of
the BP Initial Capital Contribution has been paid to the Company, then (i) the
total Capital Contributions of the BP Holder for this purpose shall consist of
only the amount that has been paid, and (ii) any remaining obligation of BP with
respect thereto shall be deemed released.

“Capital Account” has the meaning set forth in Section 8.6.

“Capital Call” has the meaning set forth in Section 8.2.

“Capital Contributions” means the BP Initial Capital Contribution and the
Verenium Initial Capital Contribution and any Additional Capital Contributions,
and, in the case of each Member, the aggregate of all such capital contributions
made by such Member.

“Capital Value Process” means the process described in Exhibit J.

“Certificate” means the certificate of formation of the Company filed with the
Delaware Secretary of State on October 22, 2007, as amended from time to time.

“Code” means the United States Internal Revenue Code of 1986, as amended, or any
corresponding provision or provisions of any succeeding law.

“Company” has the meaning set forth in the preamble to this Agreement.

“Confidential Information” means all information of a proprietary and
confidential nature, whether tangible or intangible, furnished or made available
by a Person in connection with the transactions contemplated by this Agreement
or any agreement contemplated hereunder, whether in written, electronic or any
other form, which such Person. For the sake of clarity, the terms of this
Agreement shall be the Confidential Information of each Member and the Company.

“Consent” has the meaning set forth in Section 10.2.

 

      3   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

“Deadlock” has the meaning set forth in Section 14.1.

“Deadlock Notice” has the meaning set forth in Section 14.3.

“Default Consideration” has the meaning set forth in Section 15.2(d).

“Default Loan” has the meaning set forth in Section 15.2(b).

“Default Rate” has the meaning set forth in Section 15.1(a).

“Default Transfer Notice” has the meaning set forth in Section 15.2(d).

“Defaulting Member” has the meaning set forth in Section 15.4.

“Define” has the meaning set forth in the Capital Value Process.

“Define FM” has the meaning set forth in the Capital Value Process.

“Disclosing Party” has the meaning means set forth in Section 16.1.

“Distribution Date” has the meaning set forth in Section 11.3.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Encumbrance” means any mortgage, pledge, lien, charge, assignment,
hypothecation, or other agreement or arrangement which has the same or a similar
effect to the granting of security.

“Execute” has the meaning set forth in the Capital Value Process.

“Execute FM” has the meaning set forth in the Capital Value Process.

“GAAP” means generally accepted accounting principles in the United States
consistently applied and shall mean IFRS consistently applied at such time as
IFRS becomes the generally accepted accounting standard in the United States and
applicable laws require United States public companies to use IFRS.

“Galaxy” has the meaning set forth in the preamble to this Agreement.

“Galaxy Operating Agreement” has the meaning set forth in the recitals to this
Agreement.

“Highlands Assets” has the meaning set forth in Section 2.4(d).

“Highlands Contracts” has the meaning set forth in Section 2.4(e).

“Highlands Project” means the energy grasses-to-ethanol project to be locate at
or near Highlands, Florida.

 

      4   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

“IFRS” means International Financial Reporting Standards.

“Interests” has the meaning set forth on the front cover page of this Agreement.

“Investment Decision” means any decision to be made by a Member pursuant to the
terms of Article 7, including any decision to move the Highlands Project from
the Select phase to the Define phase under Section 7.3, or from the Define Phase
to the Execute Phase under Section 7.4.

“JDA” has the meaning set forth in the recitals to this Agreement.

“Letter” means the letter delivered by Verenium to BP in connection with this
Agreement, containing confidential or business-sensitive information.

“Lykes Contracts” means, collectively, any agreements entered into by Verenium
(or any Affiliate of Verenium) and Lykes Bros. Inc., a Florida corporation,
including those set forth on Schedule 2.4(e)-A.

“Losses” means all losses, damages, liabilities, expenses and costs, including
reasonable legal expense and attorneys’ fees.

“Member” has the meaning set forth in Section 4.1.

“Membership Certificates” shall mean certificates issued by the Company to its
Members from time to time evidencing such Members’ Membership Interests.

“Membership Interest” means the ownership interest of a Member in the Company,
including a Member’s right to share in the Company’s items of income, gain,
loss, deduction, credits and similar items, and the right to receive
distributions from the Company, as well as a Member’s rights to vote and
otherwise participate in the operation or affairs of the Company as provided for
herein and under the Act.

“Monthly Operations Report” has the meaning set forth in Section 13.3(c).

“Non-Defaulting Member” has the meaning set forth in Section 15.4.

“Non-Participating Member” means the Member that determines that it does not
wish to proceed with the development of the Highlands Project pursuant to either
Section 7.3(1) or 7.4(e), as applicable, where only one Member so determines.

“Notice” means a notice delivered in accordance with Section 17.16.

“Officer” has the meaning set forth in Section 5.1.

“Organization Chart” has the meaning set forth in Section 5.1.

 

      5   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

“Participating Member” means the Member that determines that it wishes to
proceed with the development of the Highlands Project pursuant to either
Section 7.3(f) or 7.4(e), as applicable, where only one Member so determines.

“Payment Default” has the meaning set forth in Section 15.2.

“Percentage Interest” means, for each Member, the percentage of Membership
Interests set forth opposite its name in Schedule 1 attached hereto, as such
percentage may be adjusted from time to time.

“Performance Loan” has the meaning set forth in Section 6.5(c).

“Permitted Encumbrances” means shall mean as of any given time: (i) non-filed
liens and charges for property taxes or assessments not then due and payable;
and (ii) non-filed vendors’ or materialmen’s liens arising in the ordinary
course for services rendered or goods delivered with regard to payments not yet
due.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization.

“Policies” has the meaning set forth in Section 5.3.

“Promissory Note” has the meaning set forth in Section 15.2(d)(ii).

“Quarter” means a period of any three (3) consecutive months beginning with
January, April, July or October, as applicable.

“Quarterly Report” has the meaning set forth in Section 13.3(a).

“Receiving Party” has the meaning means set forth in Section 16.1.

“Related-Party Agreement” means any agreement between the Company, on the one
hand, and a Member or any of its Affiliates, on the other hand.

“Representative” has the meaning set forth in Section 4.2.

“Requisite Percentage” has the meaning set forth in Section 4.5.

“Secondment Agreement” has the meaning set forth in 5.4(b).

“Securities Act” has the meaning set forth on the front cover page of this
Agreement.

“Select” has the meaning set forth in the Capital Value Process.

 

      6   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

“Third Party” means any Person that is not a party to this Agreement, or an
Affiliate of any party to this Agreement.

“Transfer” has the meaning set forth in Section 10.1.

“Treasury Regulations” means the final and temporary regulations promulgated
under the Code, as amended from time to time.

“Verenium” has the meaning set forth in the preamble to this Agreement.

“Verenium Holder” means the holder of the Verenium Membership Interests.

“Verenium Initial Capital Contribution” has the meaning set forth in
Section 2.2.

“Verenium Membership Interests” means the Membership Interests initially issued
by the Company to Verenium.

“Wildcat Lease” means that certain Wildcat Farming Lease dated as of June 6,
2008 entered into by Verenium and Lykes Bros. Inc., a Florida corporation, in
connection with the Highlands Project and assigned by Verenium to the Company
prior to the Effective Date, as amended by the First Amendment dated December 3,
2008 and as the same may be further amended from time to time.

 

      7   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

MEMBERSHIP CERTIFICATE FOR

HIGHLANDS ETHANOL, LLC

ANY TRANSFER OF THIS MEMBERSHIP CERTIFICATE OR ANY MEMBERSHIP INTERESTS
REPRESENTED HEREBY IS SUBJECT TO THE TERMS AND CONDITIONS OF THE LIMITED
LIABILITY COMPANY AGREEMENT (AS DEFINED BELOW).

 

Certificate Number    

  

    % Percentage Interest

Highlands Ethanol, LLC, a Delaware limited liability company (the “Company”),
hereby certifies that                                          (the “Holder”),
for good and valuable consideration received or to be received in accordance
with the Amended and Restated Limited Liability Company Agreement of the Company
dated as of February 18, 2009, as the same may be amended or restated from time
to time (the “Limited Liability Company Agreement”), is the registered owner of:

Fifty percent (50%) of the membership interests in the Company (the “Membership
Interests”).

The rights, powers, preferences, restrictions and limitations of the Membership
Interests are set forth in, and this Membership Certificate and the Membership
Interests represented hereby are issued and shall in all respects be subject to
the terms and provisions of the Limited Liability Company Agreement. By
acceptance of this Membership Certificate, and as a condition to being entitled
to any rights and/or benefits with respect to the Membership Interests evidenced
hereby, the Holder is deemed to have agreed to comply with and be bound by all
the terms and conditions of the Limited Liability Company Agreement. The Company
will furnish a copy of the Limited Liability Company Agreement to the Holder
without charge upon written request to the Company at its principal place of
business.

This Membership Certificate may be executed in one or more counterparts, each of
which when taken together shall constitute a single instrument.

This Membership Certificate shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to principles of conflicts
of laws.

 

      1   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed as of
the date set forth below.

Dated             , 2009

 

HIGHLAND ETHANOL, LLC BY ITS MEMBERS:

 

 

By:  

 

Its:  

 

Address:  

 

 

 

 

 

 

 

By:  

 

Its:  

 

Address:  

 

 

 

 

 

 

      2   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

POWER OF ATTORNEY

This Power of Attorney is executed and delivered by
[                                         ], a Delaware [limited liability
company/corporation] (“Grantor”) to Highlands Ethanol, LLC, a Delaware limited
liability company (the “Company”), under the Amended and Restated Limited
Liability Company Operating Agreement of Highlands Ethanol, LLC dated as of
February 18, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Operating Agreement;” all capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Operating Agreement). No Person to whom this Power of Attorney is
presented, as authority for the Company to take any action or actions
contemplated hereby, shall be required to inquire into or seek confirmation from
Grantor as to the authority of the Company to take any action described below,
or as to the existence of or fulfillment of any condition to this Power of
Attorney, which is intended to grant to the Company unconditionally the
authority to take and perform the actions contemplated herein, and Grantor
irrevocably waives any right to commence any suit or action, at law or in
equity, against any Person which acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest, and may not be revoked or canceled by
Grantor without the Company’s written consent.

Grantor hereby irrevocably constitutes and appoints the Company (and all
officers, employees or agents designated by the Company), with full power of
substitution, as Grantor’s true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Grantor and in the
name of Grantor or in its own name, from time to time in the Company’s
discretion, to take any and all appropriate action and to execute and deliver
any and all documents and instruments (including Membership Certificates) which
may be necessary or desirable to effect a transfer of Grantor’s Membership
Interest (i) upon a Buy-Out pursuant to Section 7.5 of the Operating Agreement
or (ii) upon a transfer pursuant to Section 15.1(b) or Section 15.2(d) of the
Operating Agreement. Grantor hereby ratifies, to the extent permitted by law,
all that the Company shall lawfully do or cause to be done by virtue hereof.

[signature appears on the following page]

 

      1   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Power of Attorney to be executed and
delivered by its duly authorized representative as of February     , 2009.

 

[GRANTOR] By:  

 

Name:   Title:  

NOTARY PUBLIC CERTIFICATE

On this      day of February, 2009,                                     , who is
personally known to me appeared before me in his capacity as the
                                         of                             
(“Grantor”), and executed on behalf of Grantor the Power of Attorney in favor of
Highlands Ethanol, LLC to which this Certificate is attached.

 

 

Notary Public

[Notarial Seal]

 

      2   

/s/    SAE

   BP         

/s/    CAR

   Verenium



--------------------------------------------------------------------------------

February 18, 2009

Susan A. Ellerbusch

President

BP Biofuels North America LLC

28100 Torch Parkway

Warrenville, IL 60555

 

Re: Amended and Restated Limited Liability Company Operating Agreement of
Highlands Ethanol, LLC, effective as of February 18, 2009 (the “Operating
Agreement”)

Ladies and Gentlemen:

This letter (the “Letter”) will confirm the understanding of Verenium and BP
regarding certain matters relating to the Operating Agreement and the schedules
and exhibits attached hereto are legally binding on Verenium, BP and Highlands.
Capitalized terms used but not otherwise defined in this Letter shall have the
meanings provided in the Operating Agreement.

 

1. Schedule 2.1 to the Operating Agreement shall be as set forth in Schedule 2.1
to this Letter.

 

2. Schedule 2.4(d)-A to the Operating Agreement shall be as set forth in
Schedule 2.4(d)-A to this Letter.

 

3. Schedule 2.4(d)-B to the Operating Agreement shall be as set forth in
Schedule 2.4(d)-B to this Letter.

 

4. Schedule 2.4(e)-A to the Operating Agreement shall be as set forth in
Schedule 2.4(e)-A to this Letter.

 

5. Schedule 2.4(e)-B to the Operating Agreement shall be as set forth in
Schedule 2.4(e)-B to this Letter.

 

6. Schedule 5.1 to the Operating Agreement shall be as set forth in Schedule 5.1
to this Letter.

 

7. Exhibit D to the Operating Agreement shall be as set forth in Exhibit D to
this Letter.

 

8. Exhibit E to the Operating Agreement shall be as set forth in Exhibit E to
this Letter.

 

9. Exhibit F to the Operating Agreement shall be as set forth in Exhibit F to
this Letter.

 

10. Exhibit G to the Operating Agreement shall be as set forth in Exhibit G to
this Letter.

 

11. Exhibit H to the Operating Agreement shall be as set forth in Exhibit H to
this Letter.

 

12. Exhibit I to the Operating Agreement shall be as set forth in Exhibit I to
this Letter.

 

13. Exhibit J to the Operating Agreement shall be as set forth in Exhibit J to
this Letter.



--------------------------------------------------------------------------------

14. The initial Representatives appointed by BP under Section 4.2 of the
Operating Agreement shall be as specified below:

Susan A. Ellerbusch

B. Peter Matrai

 

15. The initial Representatives appointed by Verenium under Section 4.2 of the
Operating Agreement shall be as specified below:

Carlos A. Riva

Gerald M. Haines II

The parties hereby agree that this Letter, together with the schedules and
exhibits attached hereto, shall be subject to the terms and conditions of the
Operating Agreement.

This Letter may be executed (including, without limitation, by facsimile
signature) in counterparts, each of which shall be deemed an original, but both
of which together shall constitute one and the same instrument.

 

VERENIUM BIOFUELS CORPORATION By:  

/s/    Carlos A. Riva

Name:   Carlos A. Riva Title:   President and CEO

 

Acknowledged and Agreed: BP BIOFUELS NORTH AMERICA LLC By:  

/s/    Susan A. Ellerbusch

Name:   Susan A. Ellerbusch Title:   President



--------------------------------------------------------------------------------

SCHEDULE 2.1

BP PAYMENT SCHEDULE

 

April 1, 2009

   $[ * ]

July 1, 2009

   $[ * ]

October 1, 2009

   $[ * ]

January 4, 2010

   $[ * ]

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

SCHEDULE 2.4(d)-A

HIGHLANDS ASSETS

 

1. See Schedule 2.4(e)-A

 

2. Special Use Permit issued to the Company on December 23, 2008



--------------------------------------------------------------------------------

SCHEDULE 2.4(d)-B

BEAUMONT ASSETS

 

1. See Schedule 2.4(e)-B



--------------------------------------------------------------------------------

SCHEDULE 2.4(e)-A

HIGHLANDS CONTRACTS

1. Option and Purchase and Sale Agreement between Lykes Bros. Inc. and Verenium
Biofuels Corp. dated June 6, 2008; Amendment Number One dated August 29, 2008;
Assignment to Highlands Ethanol, LLC

2. Notice of Option dated June 6, 2008 between Lykes Bros. Inc. and Verenium
Biofuels Corp. dated June 6, 2008

3. Title Commitment and Supporting documents dated July 3, 2008

4. Wildcat Farming Lease by and between Lykes Bros. Inc. and Verenium Biofuels
Corp, dated June 6, 2008; First Amendment dated December 3, 2008; Assignment to
Highlands Ethanol, LLC

5. Agreement between Royal Consulting Services, Inc. and Highlands Ethanol, LLC
for Engineer Services dated December 24, 2008 governing the preliminary plan and
conceptual plan for the farm design

6. Monkey Hammock Growing Services Agreement between Lykes Bros. Inc. and
Verenium Biofuels Corporation dated October 31, 2007; Assignment to Highlands
Ethanol, LLC

7. Monkey Hammock Farming Lease between Lykes Bros. Inc. and Verenium Biofuels
Corporation dated November 1, 2007; Assignment to Highlands Ethanol, LLC

8. Farm to Fuels Grant Agreement and Award Letter and Florida Farm to Fuel
Grants Agreement between Department of Agriculture and Consumer Services and
Highlands Ethanol, LLC dated January 6, 2009

9. Certificate of Formation and Amendment Highlands Ethanol, LLC

10. Limited Liability Company Agreement for Highlands Ethanol, LLC

11. Wildcat Farm Growing Services Agreement between Highlands Ethanol, LLC and
Lykes Bros. Inc. - Term Sheet being negotiated



--------------------------------------------------------------------------------

SCHEDULE 2.4(e)-B

BEAUMONT CONTRACTS

1. Option and Purchase and Sale Agreement between Doguet’s Rice Milling Company
and East Texas Biofuels, LLC* dated April 27, 2007; Amendment thereto dated
June 20, 2007; Second Amendment thereto dated September 19, 2007; Letter to
Doguet dated June 24, 2008 extending option to September 30, 2008; Letter to
Doguet dated September 26, 2008 extending option to December 31, 2008; Letter to
Doguet dated December 23, 2008 extending option to March 31, 2009

2. Memorandum of Option and Purchase and Sale Agreement between Doguet’s Rice
Milling Company and East Texas Biofuels, LLC* dated September 19, 2007

3. First American Texas Commitment for Title Insurance Effective January 16,
2009

4. Cane Growing Services Agreement between Doguet’s Rice Milling Company and
Verenium Biofuels Corporation dated October 31, 2007

5. Amended and Restated Land Access Agreement among Mike Doguet, Doguet’s Rice
Milling Company and Verenium Biofuels Texas LLC dated December 15, 2008

6. Consulting Services Agreement between Verenium Biofuels Texas LLC and Michael
Doguet dated October 1, 2007; Amendment dated December 22, 2008

7. Consulting Services Agreement between Verenium Biofuels Texas LLC and William
Dishman dated October 1, 2007; Amendment dated December 20, 2008

8. Consulting Services Agreement between Verenium Biofuels Corporation and Kelby
R. Boldt dated November 13, 2008; Assignment Agreement by and between Verenium
Biofuels Corporation, as assignor and Verenium Biofuels Texas LLC, as assignee,
dated February 10, 2009

9. Growing Services Agreement Term Sheet for Verenium Biofuels Texas LLC signed
by Jack Bauer dated January 29, 2009 for 2,023.83 acres

10. Growing Services Agreement Term Sheet with Verenium Biofuels Texas LLC
signed by Jack Bauer, dated January 29, 2009 for 455.13 acres

11. Growing Services Agreement Term Sheets with Verenium Biofuels Texas LLC
signed by Jack Bauer dated January 29, 2009 for 344.48 acres

12. Growing Services Agreement Term Sheets with Verenium Biofuels Texas LLC and
signed by Jack Bauer dated January 29, 2009 for 1,224.22 acres

13. Certificate of Formation and Certificate of Amendment for Verenium Biofuels
Texas LLC

14. Limited Liability Company Agreement for Verenium Biofuels Texas LLC

 

 

* Now Verenium Biofuels Texas LLC



--------------------------------------------------------------------------------

SCHEDULE 5.1

ORGANIZATION CHART

[ * ]

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

Preliminary Select Organization

Summary Of Job Roles

Managing Director

The Managing Director (MD) is accountable for the delivery of the CP1 project
including responsibility for land acquisition, feedstock, facilities, commercial
and first year operations and will have responsibility for the development and
implementation of the Highlands LLC rolling business plan. The MD is accountable
and with his leadership team will develop the strategic direction of the
business, establish and utilize the resources necessary to deliver the plan and
be accountable for the financial performance of the business relative to plan.

In so doing he will ensure that at all times the level of business risk is
minimized through embedding appropriate risk management strategies and
minimizing risk and cost exposure to Members.

Head of Commercial Development

Lead all development activities in support of Highlands LLC and other agreed
upon projects. Manage project developers to optimize plant locations, lowering
operating costs while accelerating commercial operations. Responsibilities
include: design and execute multi feedstock strategies; resourcing, evaluating,
executing and administering grant and loan applications; develop, cultivate and
optimize local, state and federal relationships; coordinate with Government
Relations to insure effective industry relationships; identify key resources and
develop same in areas of land and feedstock issues; manage use of outside
resources including SME’s for biomass and permitting; negotiate and obtain land
options and other arrangements; negotiate growing services agreements; identify,
manage and control all insurance, legal and regulatory matters associated with
development; and develop, promote and execute partnerships for equity project
development.

As a member of the senior management team he/she will participate in the
development of the Company’s strategy, organization and culture.

Head of Engineering & Construction

The Head of Engineering & Construction reports to the Managing Director, and is
responsible for managing the overall delivery of the CPI project for the JV from
Select to operation. The holder of this role has responsibility to manage the
safe delivery of the project, lead and manage the performance of the project
team, oversee the construction and commissioning of systems and facilities, and
be responsible for safety and environmental compliance.

As a member of the senior management team he/she will participate in the
development of the Company’s strategy, organization and culture

Head of Finance & Controls

The Head of Finance & Controls is responsible for all statutory financial
obligations of the business, including but not exclusively; financial procedures
and controls, financial reporting, risk management, customs and excise,
regulatory returns and developing the accounting function in line with best
practice standards.

As a member of the senior management team he/she will participate in the
development of the Company’s strategy, organization and culture.

Team Administrative Assistant

The Team Administrative Assistant (TAA) will provide general administrative
support to the Managing Director, and his extended team. Some of the
responsibilities will include handling general correspondence processing,
management of diaries and appointments, processing expenses and invoices,
booking general travel arrangements, organizing internal / external meetings and
conferences, coordinating and organizing office equipment.

Commercial Developers

Establish strategies for project development, including feedstock; systemically
canvass commercial sites; identify opportunities; conduct due diligence and
feasibility studies; develop and negotiate project agreements and contracts;
participate in project financing activities to financial close; coordinate
local, state, regional



--------------------------------------------------------------------------------

government activities; pursue grant and loan opportunities; prepare detailed and
regular reporting on projects(s); prepare detailed project management reports
with scheduled deliverables.

Project Manager

The Project Manager reports to the Head of Engineering & Construction. He/she
provides project direction in accordance to strategy as determined by executive
management and helps the Head of Engineering and Construction manage the project
in accordance with the CVP process, and ensures that stage gate conditions are
met for each stage. He/she drives and coordinates the project design, schedule
and budgets, and provides regular progress reports to management noting any
deviations to design, schedule, budget and scope with recommended corrective
actions.

Engineering Manager

The Engineering Manager reports to Head of Engineering & Construction for all
engineering aspects of the project and will be the project Engineering Authority
(EA). Responsible for day-to-day management of any engineering specialists
assigned to the project. He/she provides an essential assurance link to the
Managing Director for technical integrity and conformance with all applicable
engineering codes, standards and practices.

Project Engineers

Project Engineers include all engineers below Project Manager working in a
cross-discipline role as opposed to single disciplines. The Project Engineer
will support the Engineering Manager and/or Project Manager in his/her
accountabilities when appropriate.

Process Engineers

The Process Engineer reports to the Engineering Manager or Project Manager. This
role includes separation, distillation, thermodynamics and heat transfer,
hydraulics and piping systems, oil treatment, gas treatment and liquid recovery,
gas to liquids and liquefied natural gas, wastewater treatment, process biology
and process simulation. At senior levels, this encompasses integrity,
reliability, and system design of the process flow sheet and piping &
instrumentation diagrams.

The role will involve working closely with the appointed EPCm Contractor to
fully define the JV requirements then subsequently ensure compliance to these
requirements which will include the timely review and ‘sign-off’ of key
documentation. During the construction and commissioning phases of the project
the Process Engineer will ensure critical process elements are constructed to
the defined requirements and provide commissioning support.

Project Controls Specialist, Cost/Schedule

The Project Controls Specialist reports to the Project Services Manager (not a
Dayl position). The Project Controls Specialist develops internal conceptual
and/or detailed estimates using industry or in-house approved tools and
techniques. The Cost Specialist develops the estimate basis for estimates for
use by BP or contractor led estimates, and reviews contractor developed
estimates. The Schedule Specialist develops appropriate schedules/budgets and
monitors schedules/costs within a project stage and for entire project until
completion/close-out. He/she develops cost forecasts for specific areas,
coordinates the change control system, and prepares the schedule risk analysis.
He/she also ensures appropriate progress measurement within a project stage and
for the entire project.

Contract Manager

The Contract Manager reports to the Project Services Manager (not a Dayl
position). He/she provides input to and/or develops contracting strategies
including compensation, leveraging owner and Joint Venture JV market positions
and frame agreements. He/she prepares contract documents and supervises bidding
and evaluation processes, provides claims and contracting advice as work
proceeds and interfaces with the legal department. He/she develops the contract
conformance program to ensure that contractual commitments with counterparties
are met.



--------------------------------------------------------------------------------

EXHIBIT D

HEALTH, SAFETY, SECURITY AND ENVIRONMENTAL (HSSE) POLICY

The partners from Verenium and BP have all agreed to the following actions and
the estimated timelines.

The Company shall:

 

  •  

collaborate to develop a Code of Conduct in line with the respective standards
of both partners and implement same on Day 1.

 

  •  

establish a Reporting System for HSSE matters detailing how any accidents or
incidents shall be addressed and ensuring the reporting and identification of
all accidents, near misses and injuries by Day 1.

 

  •  

ensure HSSE & Sustainability representation at the leadership team level and
agree to the primary importance of the HSSE agenda in our ongoing operations.

 

  •  

choose a HSSE Management system (i.e. ISO 14001) within the first 90 days and
implement such system within the first 2-3 years.

 

  •  

specify requirements for an environmental management system.

 

  •  

evaluate and report HSSE performance (including management system) to the
Members on a quarterly basis as a minimum. Such performance shall be
periodically audited. In addition the Company agrees to measure its HSSE
progress against continually improving targets and share such with Members on a
monthly basis.

 

  •  

collaborate to develop written standards that will address the security of
people and the safe operation of assets which incorporates a risk based approach
(including HAZOP reviews) to assessing such risks within the first 180 days.

 

  •  

collaborate to develop written standards addressing HSSE issues arising out of
the construction and operation of plant/equipment constricted or operated by the
Company within the first 180 days.

 

  •  

collaborate to develop a HSSE training program for employees, contractors and
visitors within the first 180 days.

 

  •  

collaborate to develop an environmental/sustainability policy and sourcing
criteria standard within the first 180 days that will include land use, water
use, soil management, physical and economic displacement of people, labor
practices, GHG, emissions, etc. This report shall incorporate resource
requirements to implement these standards.

 

  •  

collaborate to develop an accurate and compliant GHG measurement tool/reporting
system to ensure compliance with all regulations and standards and which allows
us to measure our GHG savings and carbon footprint on an ongoing basis.



--------------------------------------------------------------------------------

  •  

establish an Emergency Response and Business Continuity Plan within the first
365 days.

 

  •  

collaborate to create policies and procedures to address corporate and social
responsibility matters and will report to the Members on an annual basis. To
include programs to reasonably mitigate the disruption of local communities
arising from construction and operation of plant and equipment by the Company.

 

  •  

provide focused support that we are completely compliant with all environmental
requirements, permit and industry best practices and will openly share that
information with all interested parties.

 

  •  

continuously build a safety culture throughout the organization, provide
necessary training on all facets of HSSE, admitting mistakes, and implementing
lessons learned from all incidents and accidents.



--------------------------------------------------------------------------------

EXHIBIT E

ENGINEERING AND OPERATIONAL INTEGRITY PRACTICES

The partners from Verenium and BP have agreed to the following actions to be
developed and implemented by the Company in a timely manner in relation to all
projects, facilities, sites and operations owned and/or operated by the Company:

Ensure clear single points of accountability for engineering and operational
integrity and performance. This will include the appointment of an engineering
authority(ies) for projects and operations who will ensure that engineering
risks are identified and managed, appropriate technical practices are developed
and maintained and competent experts are available to address technical
requirements.

Ensure a process is developed which ensures staff associated with projects and
operations (including contractors) have clearly defined roles and
responsibilities and that there is a formal program for assessing competency
levels and where appropriate closing any competency gaps.

Develop formal procedures to ensure all integrity and process safety hazards for
both normal and abnormal operations are systematically identified and that risk
assessments are conducted and systems developed to manage these hazards.

Ensure new assets or modifications to existing assets shall be designed,
procured, constructed, operated, inspected, tested and maintained in accordance
with suitable engineering and technical practices and operating procedures, or
equivalent practices and procedures approved by the Engineering Authority. The
Company has agreed that the following minimum engineering practices supplied by
BP are to be included within this framework:

 

  •  

HSSE review of projects (GP48-01)

 

  •  

Hazard and Operability Study (HAZOP) (GP48-02)

 

  •  

Layer of Protection Analysis (GP48-03)

 

  •  

Inherently safer design (GP48-04)

 

  •  

Major Accident Risk process (GP 48-50)

 

  •  

Inspection and Testing of Equipment in Service (GP32-30)

 

  •  

Pipeline Integrity Management Systems - PIMS (GP43-49)

Ensure protective systems to safeguard individuals, facilities and the
environment are based on hazard evaluations and risk assessments and shall be
designed, procured, constructed, operated, inspected and maintained in
accordance with suitable engineering and technical practices and operating
procedures, or equivalent practices and procedures approved by the Engineering
Authority.



--------------------------------------------------------------------------------

Ensure that practices and procedures for the full lifecycle of any facilities
and equipment are up-to-date, accurate, documented and approved by the
accountable person(s) suitably identified within the Company’s integrity
management process. Such practices and procedures will be readily accessible and
followed by both Company staff and contractors.

Ensure a Management of Change (MOC) process is in place to ensure asset
integrity and safe operation for temporary and permanent changes — as a minimum
to the following activities and areas: technology, design and engineering,
construction, equipment, practices, procedures, operations and organization.

Develop and maintain crisis management and emergency response plans on
identified hazards and risks.

Develop processes for investigating integrity and process-safety related
incidents which includes use of competent individuals capable of root-cause
analysis and which ensures proper documentation and action plans to prevent
re-occurrence.

Establish an integrity management performance management system with Key
Performance Indicators and other appropriate metrics for both self- and external
assessments.

Develop a process around operational excellence which addresses the following
key aspirations and requirements:

 

  •  

Compliance with applicable local laws and regulations, and conformance to the
Company’s policies and standards

 

  •  

A commitment to continuous risk reduction and discipline at all levels to
challenge and eliminate unsafe acts and conditions

 

  •  

An appropriately resourced organization to implement operating site priorities
and systematically improve and optimize operating processes, costs and
activities

 

  •  

A commitment to continuous reduction of all forms of waste and to fulfilling or
exceeding customer expectations



--------------------------------------------------------------------------------

EXHIBIT F

CODE OF CONDUCT



--------------------------------------------------------------------------------

Code of Business Conduct & Ethics

We are committed to maintaining the highest standards of business conduct and
ethics. This Code of Business Conduct and Ethics reflects the business practices
and principles of behavior that support this commitment. We expect every
employee, officer and director to read and understand the Code and its
application to the performance of his or her business responsibilities.
References in the Code to employees are intended to cover officers and, as
applicable, directors.

Officers, managers and other supervisors are expected to develop in employees a
sense of commitment to the spirit, as well as the letter, of the Code.
Supervisors are also expected to ensure that all agents and contractors conform
to Code standards when working for or on behalf of Highlands Ethanol LLC. In
addition, any employee who makes an exemplary effort to implement and uphold our
legal and ethical standards will be recognized for that effort in his or her
performance review. Nothing in the Code alters the employment at-will policy of
Highlands Ethanol LLC.

The Code cannot possibly describe every practice or principle related to honest
and ethical conduct. The Code addresses conduct that is particularly important
to proper dealings with the people and entities with whom we interact, but
reflects only a part of our commitment.

Action by members of your immediate family, significant others or other persons
who live in your household also may potentially result in ethical issues to the
extent that they involve Highlands Ethanol LLC business, information or
securities. For example, acceptance of inappropriate gifts by a family member
from one of our suppliers could create a conflict of interest and result in a
Code violation attributable to you. Consequently, in complying with the Code,
you should consider not only your own conduct, but also that of your immediate
family members, significant others and other persons who live in your household.

The integrity and reputation of Highlands Ethanol depends on the honesty,
fairness and integrity brought to the job by each person associated with us. It
is the responsibility of each employee to apply common sense, together with his
or her own highest personal ethical standards, in making business decisions
where there is no stated guideline in the Code. Unyielding personal integrity is
the foundation of corporate integrity.

YOU SHOULD NOT HESITATE TO ASK QUESTIONS ABOUT WHETHER ANY CONDUCT MAY VIOLATE
THE CODE, VOICE CONCERNS OR CLARIFY GRAY AREAS. SECTION 14 BELOW DETAILS THE
COMPLIANCE RESOURCES AVAILABLE TO YOU. IN ADDITION, YOU SHOULD BE ALERT TO
POSSIBLE VIOLATIONS OF THE CODE BY OTHERS AND REPORT SUSPECTED VIOLATIONS,
WITHOUT FEAR OF ANY FORM OF RETALIATION, AS FURTHER DESCRIBED IN SECTION 14.

Violations of the Code will not be tolerated. Any employee who violates the
standards in the Code may be subject to disciplinary action, up to and including
termination of employment and, in appropriate cases, civil legal action or
referral for criminal prosecution.

1. LEGAL COMPLIANCE

Obeying the law, both in letter and in spirit, is the foundation of this Code.
Our success depends upon each employee’s operating within legal guidelines and
cooperating with local, national and international authorities. It is therefore
essential that you understand the legal and regulatory requirements applicable
to your business unit and area of responsibility. We hold periodic training
sessions to ensure that all employees comply with the relevant laws, rules and
regulations associated with their employment, including laws prohibiting insider
trading (which are discussed in further detail in Section 2 below).

While we do not expect you to memorize every detail of these laws, rules and
regulations, we want you to be able to determine when to seek advice from
others. If you do have a question in the area of legal



--------------------------------------------------------------------------------

compliance, it is important that you not hesitate to seek answers from your
supervisor or the Compliance Officer.

Disregard of the law will not be tolerated. Violation of domestic or foreign
laws, rules and regulations may subject an individual, as well as Highlands
Ethanol LLC, to civil and/or criminal penalties. You should be aware that
conduct and records, including emails, are subject to internal and external
audits, and to discovery by third parties in the event of a government
investigation or civil litigation. It is in everyone’s best interests to know
and comply with our legal and ethical obligations.

Misuse of Company Computer Equipment

You may not, while acting on behalf of Highlands Ethanol LLC or while using our
computing or communications equipment or facilities, either:

 

  •  

access the internal computer system (also known as “hacking”) or other resource
of another entity without express written authorization from the entity
responsible for operating that resource; or

 

  •  

commit any unlawful or illegal act, including harassment, libel, fraud, sending
of unsolicited bulk email (also known as “spam”) in violation of applicable law,
trafficking in contraband of any kind, or espionage.

If you receive authorization to access another entity’s internal computer system
or other resource, you must make a permanent record of that authorization so
that it may be retrieved for future reference, and you may not exceed the scope
of that authorization.

Unsolicited bulk email is regulated by law in a number of jurisdictions. If you
intend to send unsolicited bulk email to persons outside of Highlands Ethanol
LLC, either while acting on our behalf or using our computing or communications
equipment or facilities, you should contact your supervisor or the Compliance
Officer for approval.

All data residing on or transmitted through our computing and communications
facilities, including email and word processing documents, is the property of
Highlands Ethanol LLC and subject to inspection, retention and review by
Highlands Ethanol LLC in accordance with applicable law.

Environment Compliance

Federal law imposes criminal liability on any person or company that
contaminates the environment with any hazardous substance that could cause
injury to the community or environment. Violation of environmental laws can be a
criminal offense and can involve monetary fines and imprisonment. We expect
employees to comply with all applicable environmental laws.

It is our policy to conduct our business in an environmentally responsible way
that minimizes adverse environmental impacts. We are committed to minimizing
and, if possible, eliminating the use of any substance or material that may
cause environmental damage, reducing waste generation and disposing of all waste
through safe and responsible methods, minimizing environmental risks by
employing safe technologies and operating procedures, and being prepared to
respond appropriately to accidents and emergencies.

2. INSIDER TRADING

Employees who have access to confidential (or “inside”) information are not
permitted to use or share that information for stock trading purposes or for any
other purpose except to conduct our business. All non-public information about
Highlands Ethanol LLC, Verenium Corporation, BP or any of their respective
subsidiaries and affiliates or about companies with which we do business is
considered confidential information. To use material non-public information in
connection with buying or selling securities, including “tipping” others who
might make an investment decision on the basis of this information, is not only
unethical, it is illegal. Employees must exercise the utmost care when handling
material inside



--------------------------------------------------------------------------------

information. We have adopted a separate Insider Trading Policy to which you are
bound as a condition of your employment here. You should consult the Insider
Trading Policy for more specific information on the definition of “material
inside information” and on buying and selling our securities or securities of
companies with which we do business.

3. INTERNATIONAL BUSINESS LAW

Our employees are expected to comply with the applicable laws in all countries
to which they travel, in which they operate and where we otherwise do business,
including laws prohibiting bribery, corruption or the conduct of business with
specified individuals, companies or countries. The fact that in some countries
certain laws are not enforced or that violation of those laws is not subject to
public criticism will not be accepted as an excuse for noncompliance. In
addition, we expect employees to comply with U.S. laws, rules and regulations
governing the conduct of business by its citizens and corporations outside the
U.S. These U.S. laws, rules and regulations, which extend to all our activities
outside the U.S., include:

 

  •  

The Foreign Corrupt Practices Act, which prohibits directly or indirectly giving
anything of value to a government official to obtain or retain business or
favorable treatment, and requires the maintenance of accurate books of account,
with all company transactions being properly recorded;

 

  •  

U.S. Embargoes, which restrict or, in some cases, prohibit companies, their
subsidiaries and their employees from doing business with certain other
countries identified on a list that changes periodically (including, for
example, Angola (partial), Burma (partial), Cuba, Iran, Iraq, Libya, North
Korea, Sudan and Syria) or specific companies or individuals;

 

  •  

Export Controls, which restrict travel to designated countries or prohibit or
restrict the export of goods, services and technology to designated countries,
denied persons or denied entities from the U.S., or the re-export of U.S. origin
goods from the country of original destination to such designated countries,
denied companies or denied entities; and

 

  •  

Antiboycott Compliance, which prohibits U.S. companies from taking any action
that has the effect of furthering or supporting a restrictive trade practice or
boycott that is fostered or imposed by a foreign country against a country
friendly to the U.S. or against any U.S. person.

If you have a question as to whether an activity is restricted or prohibited,
seek assistance before taking any action, including giving any verbal assurances
that might be regulated by international laws.

Employment by (including consulting for) or service on the board of a
competitor, customer or supplier or other service provider.

Activity that enhances or supports the position of a competitor to the detriment
of Highlands Ethanol LLC is prohibited, including employment by or service on
the board of a competitor. Employment by or service on the board of a customer
or supplier or other service provider is generally discouraged and you must seek
authorization in advance if you plan to take such action.

4. CONFLICTS OF INTEREST

A “conflict of interest” occurs when an individual’s personal interest may
interfere in any way with the performance of his or her duties or the best
interests of Highlands Ethanol LLC, A conflicting personal interest could result
from an expectation of personal gain now or in the future or from a need to
satisfy a prior or concurrent personal obligation. We expect our employees to be
free from influences that conflict with the best interests of Highlands Ethanol
LLC. Even the appearance of a conflict of interest where none actually exists
can be damaging and should be avoided. Whether or not a conflict of interest
exists or will exist can be unclear. Conflicts of interest are prohibited unless
specifically authorized as described below.

If you have any questions about a potential conflict or if you become aware of
an actual or potential conflict, and you are not an officer or director of
Highlands Ethanol LLC, you should discuss the matter with your supervisor or the
Compliance Officer (as further described in Section 14). Supervisors may not



--------------------------------------------------------------------------------

authorize conflict of interest matters without first obtaining the approval of
the Compliance Officer and filing with the Compliance Officer a written
description of the activity. If the supervisor is involved in the potential or
actual conflict, you should discuss the matter directly with the Compliance
Officer. Officers and directors may seek authorization from the Members. Factors
that may be considered in evaluating a potential conflict of interest are, among
others:

 

  •  

whether it may interfere with the employee’s job performance, responsibilities
or morale;

 

  •  

whether the employee has access to confidential information;

 

  •  

whether it may interfere with the job performance, responsibilities or morale of
others within the organization;

 

  •  

any potential adverse or beneficial impact on our business;

 

  •  

any potential adverse or beneficial impact on our relationships with our
customers or suppliers or other service providers;

 

  •  

whether it would enhance or support a competitor’s position;

 

  •  

the extent to which it would result in financial or other benefit (direct or
indirect) to the employee;

 

  •  

the extent to which it would result in financial or other benefit (direct or
indirect) to one of our customers, suppliers or other service providers; and

 

  •  

the extent to which it would appear improper to an outside observer

The following are examples of situations that may, depending on the facts and
circumstances, involve conflicts of interests:

Employment by (including consulting far) or service on the board of a
competitor, customer or supplier or other service provider. Activity that
enhances or supports the position of a competitor to the detriment of Highlands
Ethanol LLC is prohibited, including employment by or service on the board of a
competitor. Employment by or service on the board of a customer or supplier or
other service provider is generally discouraged and you must seek written
authorization in advance if you plan to take such action.

Owning, directly or indirectly, a significant financial interest in any entity
that does business, seeks to do business or competes with us. In addition to the
factors described above, persons evaluating ownership for conflicts of interest
will consider the size and nature of the investment; the nature of the
relationship between the other entity and Highlands Ethanol LLC; the employee’s
access to confidential information and the employee’s ability to influence
Highlands Ethanol LLC decisions. If you would like to acquire a financial
interest of that kind, you must seek approval in advance.

Soliciting or accepting gifts, favors, loans or preferential treatment from any
person or entity that does business or seeks to do business with us. See
Section 8 for Further discussion of the issues involved in this type of
conflict.

Soliciting contributions to any charity or for any political candidate from any
person or entity that does business or seeks to do business with us.

Taking personal advantage of corporate opportunities. See Section 5 for further
discussion of the issues involved in this type of conflict.

Moonlighting without permission.

Conducting our business transactions with your family member, significant other
or person who shares your household or a business in which you have a
significant financial interest. Material related-party transactions approved by
the Audit Committee and involving any executive officer or director will be
publicly disclosed as required by applicable laws and regulations.



--------------------------------------------------------------------------------

Exercising supervisory or other authority on behalf of Highlands Ethanol LLC
over a co-worker who is also a Family Member. The employee’s supervisor and/or
the Compliance Officer will consult with the Human Resources department to
assess the advisability of reassignment.

Loans to, or guarantees of obligations of, employees or their Family Members by
Highlands Ethanol LLC could constitute an improper personal benefit to the
recipients of these loans or guarantees, depending on the facts and
circumstances. Some loans are expressly prohibited by law and applicable law
requires that our Members approve all loans and guarantees to employees. As a
result, all loans and guarantees by Highlands Ethanol LLC must be approved in
advance by the Members.

5. CORPORATE OPPORTUNITIES

You may not take personal advantage of opportunities that are presented to you
or discovered by you as a result of your position with us or through your use of
corporate property or information, unless authorized by your supervisor, the
Compliance Officer or the Members, as described in Section 4. Even opportunities
that are acquired privately by you may be questionable if they are related to
our existing or proposed lines of business. Participation in an investment or
outside business opportunity that is related to our existing or proposed lines
of business must be pre-approved. You cannot use your position with us or
corporate property or information for improper personal gain.

6. MAINTENANCE OF CORPORATE BOOKS, RECORDS, DOCUMENTS AND ACCOUNTS; FINANCIAL
INTEGRITY; PUBLIC REPORTING

The integrity of our records and public disclosure depends on the validity,
accuracy and completeness of the information supporting the entries to our books
of account. Therefore, our corporate and business records should be completed
accurately, honestly and on a timely basis. The making of false or misleading
entries, whether by commission or by omission and whether they relate to
financial results or test results, is strictly prohibited. Our records serve as
a basis for managing our business and are important in meeting our obligations
to customers, suppliers, creditors, employees and others with whom we do
business. As a result, it is important that our books, records and accounts
accurately and fairly reflect, in reasonable detail, our assets, liabilities,
revenues, costs and expenses, as well as all transactions and changes in assets
and liabilities. We require that:

 

  •  

no entry be made in, or omitted from, our books and records that intentionally
hides or disguises the nature of any transaction or of any of our liabilities,
or misclassifies any transactions as to accounts or accounting periods;

 

  •  

transactions be supported by appropriate documentation;

 

  •  

the terms of sales and other commercial transactions be reflected accurately in
the documentation for those transactions and all such documentation be reflected
accurately in our books and records;

 

  •  

employees comply with our system of internal controls; and

 

  •  

no cash or other assets be maintained for any purpose in any unrecorded or
“off-the- books” fund

Our accounting records are also relied upon to produce reports for our
management, stockholders and creditors, as well as for governmental agencies. In
particular, our Members rely upon our accounting and other business and
corporate records in preparing their periodic and current reports that they file
with the SEC. These reports must provide full, fair, accurate, timely and
understandable disclosure and fairly present our financial condition and results
of operations. Employees who collect, provide or analyze information for or
otherwise contribute in any way in preparing or verifying these reports should
strive to ensure that our financial disclosure is accurate and transparent and
that our reports contain all of the information about Highlands Ethanol LLC that
would be important to enable stockholders and potential investors in our
ultimate parent entities to assess the soundness and risks of our business and
finances and the quality and integrity of our accounting and disclosures. In
addition:



--------------------------------------------------------------------------------

  •  

No employee may take or authorize any action that would cause our financial
records or financial disclosure to fail to comply with generally accepted
accounting principles, the rules and regulations of the SEC or any other
applicable laws, rules and regulations; all employees must cooperate fully with
our Accountants, as well as our independent public accountants and counsel,
respond to their questions with candor and provide them with complete and
accurate information to help ensure that our books and records, as well as our
reports filed with the SEC; and no employee should knowingly make (or use or
encourage any other person to make) any false or misleading statement to our
independent auditors or in any of our reports filed with the SEC or knowingly
omit (or cause or encourage any other person to omit) any information necessary
to make the disclosure in any of our reports accurate in all material respects.

 

  •  

Any employee who becomes aware of any departure from the standards has an
obligation and a responsibility to report his or her knowledge promptly to a
supervisor, the Compliance Officer or one of the other compliance resources
described in Section 14.

7. FAIR DEALING

We strive to outperform our competition fairly and honestly. Advantages over our
competitors are to be obtained through superior performance of our products and
services, not through unethical or illegal business practices. Acquiring
proprietary information from others through improper means, possessing trade
secret information that was improperly obtained, or inducing improper disclosure
of confidential information from past or present employees of other companies is
prohibited, even if motivated by an intention to advance our interests. If
information is obtained by mistake that may constitute a trade secret or other
confidential information of another business, or if you have any questions about
the legality of proposed information gathering, you must consult your supervisor
or the Compliance Officer, as further described in Section 14.

You are expected to deal fairly with our customers, suppliers, employees and
anyone else with whom you have contact in the course of performing your job. No
employee may take unfair advantage of anyone through misuse of confidential
information, misrepresentation of material facts or any other unfair dealing
practice.

Employees involved in procurement have a special responsibility to adhere to
principles of fair competition in the purchase of products and services by
selecting suppliers based exclusively on normal commercial considerations, such
as quality, cost, availability, service and reputation, and not on the receipt
of special favors.

8. GIFTS AND ENTERTAINMENT

Business entertainment and gifts are meant to create goodwill and sound working
relationships and not to gain improper advantage with customers or facilitate
approvals from government officials. Unless express permission is received from
a supervisor, the Compliance Officer or the Corporate Governance Committee,
entertainment and gifts cannot be offered, provided or accepted by any employee
unless consistent with customary business practices and not (a) excessive in
value, (b) in cash, (c) susceptible of being construed as a bribe or kickback or
(d) in violation of any laws. This principle applies to our transactions
everywhere in the world, even where the practice is widely considered “a way of
doing business.” Under some statutes, such as the U.S. Foreign Corrupt practices
Act (further described in Section 3), giving anything of value to a government
official to obtain or retain business or favorable treatment is a criminal act
subject to prosecution and conviction. Discuss with your supervisor or the
Compliance Officer any proposed entertainment or gifts if you are uncertain
about their appropriateness.



--------------------------------------------------------------------------------

9. ANTITRUST

Antitrust laws are designed to protect the competitive process. These laws
generally prohibit:

 

  •  

Agreements, formal or informal, with competitors that harm competition or
customers, including price fixing and allocations of customers, territories or
contracts;

 

  •  

Agreements, formal or informal, that establish or fix the price at which a
customer may resell a product; and

 

  •  

The acquisition or maintenance of a monopoly or attempted monopoly through
anticornpetitive conduct.

Certain kinds of information, such as pricing, production and inventory, should
not be exchanged with competitors, regardless of how innocent or casual the
exchange may be and regardless of the setting, whether business or social.

Understanding the requirements of antitrust and unfair competition laws of the
various jurisdictions where we do business can be difficult, and you are urged
to seek assistance from your supervisor or the Compliance Officer whenever you
have a question relating to these laws.

10. PROTECTION AND PROPER USE OF COMPANY ASSETS

All employees are expected to protect our assets and ensure their efficient use.
Theft, carelessness and waste have a direct impact on our profitability. Our
property, such as lab equipment, lab supplies, office supplies, computer
equipment, buildings, and products, are expected to be used only for legitimate
business purposes, although incidental personal use may be permitted. Employees
should be mindful of the fact that we retain the right to access, review,
monitor and disclose any items and information transmitted, received or stored
using our electronic equipment or in company facilities, with or without an
employee’s or third party’s knowledge, consent or approval. Any misuse or
suspected misuse of our assets must be immediately reported to your supervisor
or the Compliance Officer.

11. CONFIDENTIALITY

One of our most important assets is our confidential information. Employees who
have received or have access to confidential information should take care to
keep this information confidential. Confidential information may include
business, technical, marketing, and service plans, financial information,
product specifications or architecture, source codes, engineering, and
manufacturing ideas, designs, databases, customer lists, pricing strategies,
personnel data, personally identifiable information pertaining to our employees,
customers or other individuals (including, for example, names, addresses,
telephone numbers and social security numbers), and similar types of information
provided to us by our customers, suppliers and partners. This information may be
protected by patent, trademark, copyright and trade secret laws.

Except when disclosure is authorized or legally mandated, you must not share our
or our suppliers’ or customers’ confidential information with third parties or
others within Highlands Ethanol LLC who have no legitimate business purpose for
receiving that information. Doing so would constitute a violation of the
Invention Assignment and Non-Disclosure Agreement that you signed upon joining
us. Unauthorized use or distribution of this information could also be illegal
and result in civil liability and/or criminal penalties.



--------------------------------------------------------------------------------

You should also take care not to inadvertently disclose confidential
information. Materials that contain confidential information, such as memos,
notebooks, computer disks and laptop computers should be stored securely.
Unauthorized posting or discussion of any information concerning our business,
information or prospects on the Internet is prohibited. You may not discuss our
business, information or prospects in any “chat room,” regardless of whether you
use your own name or a pseudonym. Be cautious when discussing sensitive
information in public places like elevators, airports, restaurants and
“quasi-public” areas within Highlands Ethanol LLC, such as cafeterias. All
Highlands Ethanol LLC emails, voicemails and other communications are presumed
confidential and should not be forwarded or otherwise disseminated outside of
Highlands Ethanol LLC, except where required for legitimate business purposes.

In addition to the above responsibilities, if you are handling information
protected by any privacy policy published by us, such as our website privacy
policy, then you must handle that information solely in accordance with the
applicable policy.

12. MEDIA/PUBLIC DISCUSSIONS

All inquiries or calls from the press and financial analysts must not be
responded to and shall be promptly referred to the Managing Director, who shall
then promptly inform the Members and be governed by relevant provisions of the
LLC Operating Agreement.

13. WAIVERS

Any waiver of this Code for executive officers (including, where required by
applicable laws, our principal executive officer, principal financial officer,
principal accounting officer or controller (or persons performing similar
functions)) or directors may be authorized only by our Members and will be
disclosed as required by applicable laws, rules and regulations.

14. COMPLIANCE STANDARDS AND PROCEDURES

Compliance Resources

To facilitate compliance with this Code, we have implemented a program of Code
awareness, training and review. We have established the position of Compliance
Officer to oversee this program. The Compliance Officer is a person to whom you
can address any questions or concerns. The Compliance Officer is Charles Grawey,
the Managing Director of Highlands Ethanol LLC, can be reached at
1-973-902-3074. In addition to fielding questions or concerns with respect to
potential violations of this Code, the Compliance Officer is responsible for:

 

  •  

Investigating possible violations of the Code;

 

  •  

Ensuring training new employees in Code policies;

 

  •  

Ensuring annual training sessions are conducted to refresh employees’
familiarity with the Code;

 

  •  

Ensuring copies of the Code are distributed annually via email or other means to
each employee with a reminder that each employee is responsible for reading,
understanding and complying with the Code;

 

  •  

Ensuring the Code is updated as needed and alerting employees to any updates,
with appropriate approval of the Audit Committee of the Board of Directors, to
reflect changes in the law, Highlands Ethanol LLC operations and in recognized
best practices, and to reflect Highlands Ethanol LLC experience; and

 

  •  

Otherwise promoting an atmosphere of responsible and ethical conduct.

 

  •  

Reporting any potential or reported violations to the Members as soon as they
arise.

Your most immediate resource for any matter related to the Code is your
supervisor. He or she may have the information you need, or may be able to refer
the question to another appropriate source. There may, however, be times when
you prefer not to go to your supervisor. In these instances, you should feel
free to discuss your concern with the Compliance Officer.

The Compliance Hotline, a toll-free help line at 1-800-826-6762, is also
available to those who wish to seek guidance on specific situations or report
violations of the Code. You may call the toll-free number anonymously if you
prefer as it is not equipped with caller identification, although it will not be
possible to obtain follow-up details from you that may be necessary to
investigate the matter. Whether you identify yourself or remain anonymous, your



--------------------------------------------------------------------------------

telephonic contact with the Compliance Hotline will be kept strictly
confidential to the extent reasonably possible within the objectives of the
Code.

Clarifying Questions and Concerns; Reporting Possible Violations

If you encounter a situation or are considering a course of action and its
appropriateness is unclear, discuss the matter promptly with your supervisor or
the Compliance Officer; even the appearance of impropriety can be very damaging
and should be avoided.

If you are aware of a suspected or actual violation of Code standards by others,
you have a responsibility and obligation to report it. You are expected to
promptly provide a compliance resource with a specific description of the
violation that you believe has occurred, including any information you have
about the persons involved and the time of the violation. Whether you choose to
speak with your supervisor or the Compliance Officer, you should do so without
fear of any form of retaliation. We will take prompt disciplinary action against
any employee who retaliates against you, up to and including termination of
employment.

Supervisors must promptly report any complaints or observations of Code
violations to the Compliance Officer. The Compliance Officer and/or a designee
of any Member will investigate all reported possible Code violations promptly
and with the highest degree of confidentiality that is possible under the
specific circumstances. Your cooperation in the investigation will be expected.
As needed, the Compliance Officer will consult with other officers or the
Members. Each Member shall have the right to investigate any potential
violations of the Code to its satisfaction.

If the investigation indicates that a violation of the Code has probably
occurred, we will take such action as we believe to be appropriate under the
circumstances. If we determine that an employee is responsible for a Code
violation, he or she will be subject to disciplinary action up to, and
including, termination of employment and, in appropriate cases, civil action or
referral for criminal prosecution. Appropriate action may also be taken to deter
any future Code violations.



--------------------------------------------------------------------------------

EXHIBIT G

PRINCIPLES REGARDING INTELLECTUAL PROPERTY, TECHNICAL SERVICES AND BIOLOGICAL
MATERIALS

A. All intellectual property and technical work product already developed by or
on behalf of the Company, including any work already performed by Verenium and
BP (including through contract with third parties) for the purpose of advancing
the objectives of the Business of the Company or the Highlands Project, will be
owned by Galaxy Biofuels LLC (“Galaxy”) and BP and Verenium each agree to assign
or cause to be assigned all such intellectual property and work product to
Galaxy. Nothing in this document conveys to Galaxy any ownership rights in any
BP Background Technology or Verenium Background Technology, as defined in the
Joint Development and Licensing Agreement, dated August 1, 2008, between BP,
Verenium and Galaxy, as may be amended from time to time (“JDLA”).

B. All intellectual property and technical work product developed by or on
behalf (including through contract with Verenium, BP, Galaxy or third parties)
of the Company or Beaumont will continue to reside in Galaxy.

C. All rights and licenses under Galaxy intellectual property, BP Background
Intellectual Property or Verenium Background Technology that are required or
otherwise used by the Company or Beaumont for the design, engineering,
construction, start-up, operation and maintenance of one or more Plants (as
defined in the JDLA) will be provided by and through Galaxy.

D. No technical services and assistance will be provided to the Company or
Beaumont by BP, Verenium, Galaxy or third party relating to the design,
engineering, procurement, construction and start-up of one or more Plants
intended to employ the SPE Technology Package until a definitive license
agreements) for such SPE Technology Package is entered into by and between
Galaxy and the Company or Galaxy and Beaumont, as the case may be, granting
Company or Beaumont rights under the SPE Technology Package to perform such
technical services and assistance.

E. No rights or licenses under any intellectual property or technical work
product in the SPE Technology Package will transfer to the Company or Beaumont
until a definitive license agreements) for such SPE Technology Package is
entered into by and between Galaxy and the Company or Galaxy and Beaumont, as
the case may be. To the extent certain rights and licenses may be required by
the Company or Beaumont (e.g. government regulatory approvals) prior to
execution of such definitive license agreement(s), Galaxy will provide an
interim limited license to Highlands or Beaumont, as the case may be, upon
mutual agreement by BP and Verenium.

F. The Company’s and Beaumont’s rights and licenses from Galaxy will include all
intellectual property covering the SPE Technology Package as of the effective
date of the definitive license agreement(s) and any intellectual property
developed or acquired by Galaxy and made part of the SPE Technology Package for
a period of time not less than five (5) years following the effective dates of
the Company’s and Beaumont’s respective definitive license agreement with
Galaxy.



--------------------------------------------------------------------------------

G. To the extent required, used, leased or purchased by the Company or Beaumont,
Biological Materials (as defined in the JDLA) that are part of the SPE
Technology Package will be licensed and supplied to the Company and Beaumont by
and through Galaxy. Upon request by Galaxy, Verenium will supply to Galaxy all
required Biological Materials at cost (i.e. the profit margin for such supply
will reside with Galaxy) which are: (1) part of the SPE Technology Package; and
(2) owned, controlled or otherwise possessed by Verenium,

H. The Company and Beaumont will assign to Galaxy all intellectual property
rights relating to any developments, improvements and modifications to the SPE
Technology Package, including all developments, improvements and modifications
to the design, construction, operation and maintenance of the Plant(s).

I. The Company and Beaumont will use reasonable commercial efforts to cause its
third party contractors to assign to the Company, all intellectual property
rights relating to any developments, improvements and modifications to the SPE
Technology Package and the Plant(s). In the case of any engineering,
construction or other services contract (“EPC” contract) entered into by the
Company or Beaumont with a third party contractor, Galaxy will: (1) grant the
license directly to the contractor to perform the EPC services; (2) have the
right to enforce obligations of confidentiality in favor of Galaxy under such
contracts; and (3) use reasonable commercial efforts to ensure that it receives
assignment of any and all intellectual property and work product developed under
the EPC contract.



--------------------------------------------------------------------------------

EXHIBIT H

INITIAL BUDGET AND BUSINESS PLAN

[ * ]

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------

EXHIBIT I

AGREED ACCOUNTING PRACTICES AND POLICIES

* Accounts should be audited and prepared annually using the year end of
December 31.

* Accounts should comply with GAAP and comprise a balance sheet, income
statement, cash flow statement together with notes to accounts for the current
and prior financial year.

* Accounting policies should be approved by the Members.

* Internal control policies and procedures should be sufficient to ensure
financial integrity of the accounts and approved by the Members.



--------------------------------------------------------------------------------

EXHIBIT J

CAPITAL VALUE PROCESS

[ * ]

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED

AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 OF THE

SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.